TABLE OF CONTENTS



EXECUTION COPY
 
$675,000,000
CREDIT AGREEMENT
among
LODGENET ENTERTAINMENT CORPORATION,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agent,
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent,
and
BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent
Dated as of April 4, 2007
 
BEAR, STEARNS & CO. INC.
and
CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

                              Page
 
                SECTION 1. DEFINITIONS     2  
 
               
 
  1.1.   Defined Terms     2  
 
  1.2.   Other Definitional Provisions     27  
 
                SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS     28  
 
               
 
  2.1.   Term Commitments     28  
 
  2.2.   Procedure for Term Loan Borrowing     28  
 
  2.3.   Repayment of Term Loans     29  
 
                SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS     29  
 
               
 
  3.1.   Revolving Commitments     29  
 
  3.2.   Procedure for Revolving Loan Borrowing     29  
 
  3.3.   Swingline Commitment     30  
 
  3.4.   Procedure for Swingline Borrowing; Refunding of Swingline Loans     30
 
 
  3.5.   Commitment Fees, etc     32  
 
  3.6.   Termination or Reduction of Revolving Commitments; Termination of
Tender Offer Term Commitments     32  
 
  3.7.   L/C Commitment     32  
 
  3.8.   Procedure for Issuance of Letter of Credit     33  
 
  3.9.   Fees and Other Charges     33  
 
  3.10.   L/C Participations     34  
 
  3.11.   Reimbursement Obligation of the Borrower     35  
 
  3.12.   Obligations Absolute     35  
 
  3.13.   Letter of Credit Payments     36  
 
  3.14.   Applications     36  
 
                SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF
CREDIT     36  
 
               
 
  4.1.   Optional Prepayments     36  
 
  4.2.   Mandatory Prepayments and Commitment Reductions     36  
 
  4.3.   Conversion and Continuation Options     37  
 
  4.4.   Limitations on Eurodollar Tranches     38  
 
  4.5.   Interest Rates and Payment Dates     38  
 
  4.6.   Computation of Interest and Fees     39  
 
  4.7.   Inability to Determine Interest Rate     39  
 
  4.8.   Pro Rata Treatment and Payments     40  
 
  4.9.   Requirements of Law     41  
 
  4.10.   Taxes     42  
 
  4.11.   Indemnity     44  

-i-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                              Page
 
               
 
  4.12.   Change of Lending Office     45  
 
  4.13.   Replacement of Lenders     45  
 
  4.14.   Evidence of Debt     45  
 
  4.15.   Illegality     46  
 
  4.16.   Incremental Credit Extensions.     46  
 
                SECTION 5. REPRESENTATIONS AND WARRANTIES     49  
 
               
 
  5.1.   Financial Condition     49  
 
  5.2.   No Change     49  
 
  5.3.   Corporate Existence; Compliance with Law     49  
 
  5.4.   Power; Authorization; Enforceable Obligations     50  
 
  5.5.   No Legal Bar     50  
 
  5.6.   Litigation     50  
 
  5.7.   No Default     51  
 
  5.8.   Ownership of Property; Liens     51  
 
  5.9.   Intellectual Property     51  
 
  5.10.   Taxes     51  
 
  5.11.   Federal Regulations     51  
 
  5.12.   Labor Matters     51  
 
  5.13.   ERISA     52  
 
  5.14.   Investment Company Act; Other Regulations     52  
 
  5.15.   Subsidiaries     52  
 
  5.16.   Use of Proceeds     52  
 
  5.17.   Environmental Matters     53  
 
  5.18.   Accuracy of Information, etc.     54  
 
  5.19.   Security Documents     54  
 
  5.20.   Solvency     55  
 
  5.21.   Senior Indebtedness     55  
 
  5.22.   Regulation H     55  
 
  5.23.   Certain Documents     55  
 
                SECTION 6. CONDITIONS PRECEDENT     55  
 
               
 
  6.1.   Conditions to Initial Extension of Credit     55  
 
  6.2.   Conditions to Each Extension of Credit     60  
 
  6.3.   Condition to the Initial Tender Offer Term Loan     60  
 
                SECTION 7. AFFIRMATIVE COVENANTS     61  
 
               
 
  7.1.   Financial Statements     61  
 
  7.2.   Certificates; Other Information     62  
 
  7.3.   Payment of Obligations     63  
 
  7.4.   Maintenance of Existence; Compliance     63  
 
  7.5.   Maintenance of Property; Insurance     63  
 
  7.6.   Inspection of Property; Books and Records; Discussions     63  
 
  7.7.   Notices     64  

-ii-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                              Page
 
               
 
  7.8.   Environmental Laws     64  
 
  7.9.   Interest Rate Protection     65  
 
  7.10.   Additional Collateral, etc.     65  
 
  7.11.   Further Assurances     66  
 
                SECTION 8. NEGATIVE COVENANTS     67  
 
               
 
  8.1.   Financial Condition Covenants     67  
 
  8.2.   Indebtedness     68  
 
  8.3.   Liens     69  
 
  8.4.   Fundamental Changes     71  
 
  8.5.   Disposition of Property     71  
 
  8.6.   Restricted Payments     72  
 
  8.7.   Capital Expenditures     73  
 
  8.8.   Investments     74  
 
  8.9.   Optional Payments and Modifications of Certain Debt Instruments     75
 
 
  8.10.   Transactions with Affiliates     76  
 
  8.11.   Sales and Leasebacks     76  
 
  8.12.   Hedge Agreements     76  
 
  8.13.   Changes in Fiscal Periods     76  
 
  8.14.   Negative Pledge Clauses     76  
 
  8.15.   Clauses Restricting Subsidiary Distributions     77  
 
  8.16.   Lines of Business     77  
 
  8.17.   Amendments to Acquisition Documents     77  
 
                SECTION 9. EVENTS OF DEFAULT     77  
 
                SECTION 10. THE AGENTS     81  
 
               
 
  10.1.   Appointment     81  
 
  10.2.   Delegation of Duties     81  
 
  10.3.   Exculpatory Provisions     81  
 
  10.4.   Reliance by Agents     82  
 
  10.5.   Notice of Default     82  
 
  10.6.   Non-Reliance on Agents and Other Lenders     82  
 
  10.7.   Indemnification     83  
 
  10.8.   Agent in Its Individual Capacity     83  
 
  10.9.   Successor Administrative Agent     84  
 
  10.10.   Agents Generally     84  
 
  10.11.   The Lead Arrangers     84  
 
                SECTION 11. MISCELLANEOUS     84  
 
               
 
  11.1.   Amendments and Waivers     84  
 
  11.2.   Notices     87  
 
  11.3.   No Waiver; Cumulative Remedies     88  
 
  11.4.   Survival of Representations and Warranties     88  

-iii-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                              Page
 
               
 
  11.5.   Payment of Expenses and Taxes     88  
 
  11.6.   Successors and Assigns; Participations and Assignments     89  
 
  11.7.   Adjustments; Set-off     93  
 
  11.8.   Counterparts     93  
 
  11.9.   Severability     93  
 
  11.10.   Integration     94  
 
  11.11.   GOVERNING LAW     94  
 
  11.12.   Submission To Jurisdiction; Waivers     94  
 
  11.13.   Acknowledgments     94  
 
  11.14.   Releases of Guarantees and Liens     95  
 
  11.15.   Confidentiality     95  
 
  11.16.   WAIVERS OF JURY TRIAL     96  
 
  11.17.   USA PATRIOT ACT     96  
 
  11.18.   Delivery of Addenda     96  


ANNEX:

     
A
  Pricing Grid

SCHEDULES:

     
1.1
  Mortgaged Property; Fee Simple Property; Material Leased Locations
5.4
  Consents, Authorizations, Filings and Notices
5.15
  Subsidiaries
5.19(a)
  UCC Filing Jurisdictions
5.19(b)
  Mortgage Filing Jurisdictions
5.23
  Material Contracts
8.2(d)
  Existing Indebtedness
8.3(f)
  Existing Liens

EXHIBITS:

     
A
  Form of Addendum
B
  Form of Assignment and Assumption
C
  Form of Compliance Certificate
D
  Reserved
E
  Form of Guarantee and Collateral Agreement
F
  Form of Mortgage
G
  Form of Exemption Certificate
H-1
  Form of Term Note
H-2
  Form of Revolving Note
H-3
  Form of Swingline Note
I
  Form of Closing Certificate
J
  Form of Legal Opinion of Leonard, Street and Deinard, Professional Association

-iv-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          CREDIT AGREEMENT, dated as of April 4, 2007, among LODGENET
ENTERTAINMENT CORPORATION, a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), BEAR, STEARNS & CO. INC. and CREDIT SUISSE
SECURITIES (USA) LLC, as joint lead arrangers and joint bookrunners (in such
capacities, the “Lead Arrangers”), CREDIT SUISSE SECURITIES (USA) LLC, as
syndication agent (in such capacity, the “Syndication Agent”), U.S. BANK
NATIONAL ASSOCIATION, as documentation agent (in such capacity, the
“Documentation Agent”), and BEAR STEARNS CORPORATE LENDING INC., as
administrative agent (in such capacity, the “Administrative Agent”).
RECITALS
          WHEREAS, pursuant to the Stock Purchase Agreement dated as of
December 13, 2006 (as amended from time to time in accordance therewith and
herewith, the “Acquisition Agreement”), among the Borrower, Liberty Satellite &
Technology, Inc., a Delaware corporation, and Liberty Media Corporation, a
Delaware corporation, the Borrower will acquire 100% of the issued and
outstanding shares of Capital Stock of Ascent Entertainment Group, Inc., a
Delaware corporation (the “Target”) and the owner of 100% of the issued and
outstanding shares of Capital Stock of On Command Corporation, a Delaware
corporation (“ONCO”; and such acquisition is referred to herein as the
“Designated Acquisition”);
          WHEREAS, in conjunction with the consummation of the Designated
Acquisition, the Borrower intends to issue 1,000,000 shares of its common stock
to PAR Capital Management, Inc. for an aggregate purchase price of $23,350,000,
the proceeds of which would be applied to finance, in part, the Designated
Acquisition (such issuance, the “PAR Capital Equity Issuance”);
          WHEREAS, in conjunction with the consummation of the Designated
Acquisition, the Borrower intends to refinance all of the existing Indebtedness
of the Target and its Subsidiaries, other than Permitted Target Indebtedness (as
defined herein);
          WHEREAS, upon or immediately prior to the consummation of the
Designated Acquisition, the Borrower intends to refinance all of its existing
Indebtedness, other than the Permitted Borrower Indebtedness (as defined
herein);
          WHEREAS, the Borrower intends to offer to repurchase all of its
outstanding Senior Subordinated Notes (as defined herein); and
          WHEREAS, in order to consummate the foregoing transactions, the
Lenders have agreed, subject to the conditions set forth herein, to extend
certain credit facilities to the Borrower, in an aggregate amount not to exceed
$675,000,000, consisting of $625,000,000 aggregate principal amount of Term
Loans and up to $50,000,000 aggregate principal amount of Revolving Commitments.
          NOW, THEREFORE, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------



TABLE OF CONTENTS



2


SECTION 1. DEFINITIONS

          1.1. Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.
          “Acquisition Agreement”: as defined in the recitals to this Agreement.
          “Acquisition Documentation”: collectively, the Acquisition Agreement
and all schedules, exhibits and annexes thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith.
          “Addendum”: an instrument, substantially in the form of Exhibit A, by
which a Lender becomes a party to this Agreement as of the Closing Date.
          “Additional Lender”: as defined in Section 4.16(b).
          “Adjustment Date”: as defined in the Pricing Grid.
          “Administrative Agent”: as defined in the preamble to this Agreement.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agents”: the collective reference to the Syndication Agent, the
Documentation Agent, the Lead Arrangers and the Administrative Agent, which term
shall include, for purposes of Section 10 only, the Issuing Lender and the
Swingline Lender.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Term Loans, (ii) the
amount of such Lender’s Tender Offer Term Commitments and Incremental Term
Commitments, and (iii) the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
          “Agreement”: this Credit Agreement.
          “Applicable Margin”:



--------------------------------------------------------------------------------



TABLE OF CONTENTS



3

     (a) with respect to Revolving Loans and Swingline Loans, a percentage per
annum determined by reference to the Pricing Grid; and
     (b) with respect to Term Loans, a percentage per annum equal to (i) for
Eurodollar Loans, 2.00% and (ii) for Base Rate Loans, 1.00%; provided, however,
that the Applicable Margin in respect of Term Loans shall be reduced to 1.75%
and 0.75% for Eurodollar Loans and Base Rate Loans, respectively, on the date
that is three Business Days after the date on which the Borrower delivers to the
Administrative Agent a Compliance Certificate and related financial statements
pursuant to Section 7.1 and 7.2 hereof demonstrating that the Borrower’s
Consolidated Leverage Ratio is less than 3.25 to 1.00.
          “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
          “Approved Fund”: as defined in Section 11.6(b).
          “Asset Sale”: any Disposition of Property or series of related
Dispositions of Property (excluding any such Disposition permitted by clause
(a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l) and (m) of
Section 8.5) that yields gross proceeds to any Group Member (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $2,000,000.
          “Assignee”: as defined in Section 11.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit B.
          “Available ECF Amount”: an aggregate cumulative amount equal to
(a) 50.0% of Excess Cash Flow for the period (treated as one accounting period)
commencing on July 1, 2007 and ending on December 31, 2007 (such amount, the
“Initial Available ECF Amount”; and such period is referred to herein as the
“Initial Reference Period”), plus (b) after the determination of Excess Cash
Flow for the fiscal year ended December 31, 2008 and each fiscal year thereafter
is made for purposes of Section 4.2(c), the amount of Excess Cash Flow for each
such fiscal year that is not required to be applied as a mandatory prepayment in
accordance with Section 4.2(c) and 4.2(d). Solely for purposes of determining
the Initial Available ECF Amount, each reference to “fiscal year” in the
definition of “Excess Cash Flow” shall mean and refer to the “Initial Reference
Period”.
          “Available Revolving Commitment”: as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided that, in calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Revolving Commitment pursuant to Section 3.5, the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



4

          “Base Rate”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%. For purposes hereof: “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Reference Lender
as its prime rate in effect at its principal office in New York City (the Prime
Rate not being intended to be the lowest rate of interest charged by the
Reference Lender in connection with extensions of credit to debtors). Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
          “Base Rate Loans”: Loans the rate of interest applicable to which is
based upon the Base Rate.
          “Benefited Lender”: as defined in Section 11.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble to this Agreement.
          “Borrower Credit Agreement Obligations”: as defined in the Guarantee
and Collateral Agreement.
          “Borrower Hedge Agreement Obligations”: as defined in the Guarantee
and Collateral Agreement.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.
          “Business”: as defined in Section 5.17(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) that are included in
“property and equipment additions” or comparable items reflected in the
consolidated statement of cash flows of such Person and its Subsidiaries. For
purposes hereof, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment shall be included in
Capital Expenditures only to the extent the gross amount of such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time. Capital Expenditures shall exclude any such
expenditure made to restore, replace or rebuild property to the condition of
such property immediately prior to any damage, loss, destruction or condemnation
of such property, to the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



5

extent such expenditure is made with insurance proceeds or condemnation awards
relating to any such damage, loss, destruction or condemnation. Capital
Expenditures shall exclude any expenditure made in connection with the closing
of the Designated Acquisition.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $100,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which have 95%
of assets invested in assets satisfying the requirements of clauses (a) through
(f) of this definition or money market funds that (i) comply with the criteria
set forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P or Aaa by Moody’s and
(iii) have portfolio assets of at least $500,000,000.
          “Closing Date”: the date on which the conditions precedent set forth
in Sections 6.1 and 6.2 shall have been satisfied, which date is April 4, 2007.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



6

          “Closing Date Material Adverse Change”: any fact, event or
circumstance that has had or could reasonably be expected to have a material
adverse effect on the financial condition, assets, business or results of
operations of the Target and its Subsidiaries, taken as a whole, other than any
such effect attributable to or resulting from (i) any matter contemplated by or
disclosed in the Acquisition Agreement, (ii) the public announcement or
consummation of the transactions contemplated by the Acquisition Agreement,
including loss of vendors, customers or employees resulting therefrom, or the
compliance by any party to the Acquisition Agreement with its obligations under
the Acquisition Agreement, (iii) any change in general economic conditions,
financial market conditions or in conditions affecting the on premises
telecommunications industry or the hotel industry generally, whether locally,
regionally or nationally, or (iv) any act or omission taken with the prior
written consent or at the specific written request of the Borrower.
          “Closing Date Term Commitment”: as to any Lender, the obligation of
such Lender, if any, to make a Closing Date Term Loan to the Borrower hereunder
in a principal amount not to exceed the amount set forth under the heading
“Closing Date Term Commitment” opposite such Lender’s name on such Lender’s
Addendum. The original aggregate amount of the Closing Date Term Commitments is
$400,000,000.
          “Closing Date Term Lender”: each Lender that has a Closing Date Term
Commitment or that holds a Closing Date Term Loan.
          “Closing Date Term Loan”: as defined in Section 2.1.
          “Closing Date Term Percentage”: as to any Closing Date Term Lender, at
any time, the percentage which such Lender’s Closing Date Term Commitment then
constitutes of the aggregate Closing Date Term Commitments (or, at any time
after the Closing Date, the percentage which the aggregate principal amount of
such Lender’s Closing Date Term Loans then outstanding constitutes of the
aggregate principal amount of the Closing Date Term Loans then outstanding).
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Commitment”: as to any Lender, the sum of the Tender Offer Term
Commitment, the Closing Date Term Commitment, the Incremental Term Commitment
and the Revolving Commitment of such Lender.
          “Commitment Fee Rate”: 0.50% per annum; provided that, on and after
the first Adjustment Date occurring after the completion of two full fiscal
quarters of the Borrower after the Closing Date, the Commitment Fee Rate will be
determined pursuant to the Pricing Grid.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





7

          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit C.
          “Conduit Lender”: any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and the Borrower (which
consent shall not be unreasonably withheld); provided, that the designation by
any Lender of a Conduit Lender shall not relieve the designating Lender of any
of its obligations to fund a Loan under this Agreement if, for any reason, its
Conduit Lender fails to fund any such Loan, and the designating Lender (and not
the Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.
          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated March 2007 and furnished to the Lenders.
          “Consolidated Current Assets”: at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.
          “Consolidated Current Liabilities”: at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.
          “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent included as a charge in
the computation of Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary charges or
losses determined in accordance with GAAP and any loss (and minus any gain)
related to an Asset Sale, (f) non-cash compensation expenses arising from the
issuance of stock, options to purchase stock and stock appreciation rights and
other awards within the scope of Financial Accounting Standard 123(R) to the
directors, management, employees and consultants of the Borrower, (g) any other
non-cash charges, non-cash expenses or non-cash losses of the Borrower or any of
its Subsidiaries for such period (excluding any such charge, expense or loss
incurred in the ordinary course of business that constitutes an accrual of or a
reserve for cash charges for any future period), provided, however, that cash
payments made in such period or in any future period in respect of such non-cash
charges, expenses or losses (excluding any such charge, expense or loss



--------------------------------------------------------------------------------



TABLE OF CONTENTS



8

incurred in the ordinary course of business that constitutes an accrual of or a
reserve for cash charges for any future period) shall be subtracted from
Consolidated Net Income in calculating Consolidated EBITDA in the period when
such payments are made, (h) integration, restructuring and transaction costs and
expenses associated with the Designated Acquisition and the Tender Offer
(including early redemption or repurchase premiums paid in connection therewith)
in aggregate amounts not to exceed $20,000,000 and $20,000,000, respectively,
and incurred within 24 months of the Closing Date and (i) integration,
restructuring and transaction costs and expenses associated with the acquisition
of StayOnline, Inc. in an aggregate amount not to exceed $2,000,000 and incurred
within 12 months of February 1, 2007 minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(a) interest income, (b) any extraordinary income or gains determined in
accordance with GAAP and (c) any other non-cash income (excluding any items that
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period that are described in the parenthetical to clause
(g) above), all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) in connection with a determination of the
Consolidated Leverage Ratio or the Consolidated Interest Coverage Ratio, (i) if
at any time during such Reference Period the Borrower or any Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, (ii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period and
(iii) any Indebtedness or other liabilities incurred or repaid in connection
with any Material Acquisition or Material Disposition made during the Reference
Period shall be treated as having been incurred or repaid at the beginning of
such Reference Period. As used in this definition and in the definition of
Consolidated Interest Expense, “Material Acquisition” means the Designated
Acquisition and any other acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $1,000,000;
and “Material Disposition” means any Disposition of property or series of
related Dispositions of property that yields gross proceeds to the Borrower or
any of its Subsidiaries in excess of $1,000,000. Anything to the contrary
contained herein notwithstanding, Consolidated EBITDA shall be deemed to be
$39,556,761, $41,156,697 and $37,047,528, respectively for the fiscal quarters
ended June 30, 2006, September 30, 2006 and December 31, 2006.
          “Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
          “Consolidated Interest Expense”: for any period, total interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements in respect of



--------------------------------------------------------------------------------



TABLE OF CONTENTS



9

interest rates to the extent such net costs are allocable to such period in
accordance with GAAP) determined in accordance with GAAP, but excluding any and
all fees, expenses, prepayment premiums, libor breakage and other costs
associated with entering into and closing the transactions contemplated by this
Agreement. For the purposes of calculating Consolidated Interest Expense for any
Reference Period (as defined in the definition of Consolidated EBITDA) in
connection with a determination of the Consolidated Interest Coverage Ratio, any
Indebtedness or other liabilities incurred or repaid in connection with any
Material Acquisition or Material Disposition made during the Reference Period
shall be treated as having been incurred or repaid at the beginning of such
Reference Period.
          “Consolidated Leverage Ratio”: as at the last day of any period, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for
such period.
          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.
          “Consolidated Working Capital”: at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.
          “Continuing Directors”: the directors of the Borrower on the Closing
Date and each other director, if, in each case, such other director’s nomination
for election to the board of directors of the Borrower is recommended by at
least a majority of the then Continuing Directors.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Default”: any of the events specified in Section 9, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Designated Acquisition”: as defined in the recitals to this
Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



10

          “Designated Acquisition Equity Issuance”: the issuance of Capital
Stock by the Borrower to Liberty Satellite & Technology, Inc., a Delaware
corporation, as contemplated by the Acquisition Agreement and representing a
portion of the consideration required to be paid by the Borrower to consummate
the Designated Acquisition.
          “Designated Percentage”: 100%, if in respect of the incurrence of
Indebtedness by a Group Member and 50%, in all other cases.
          “Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Documentation Agent”: as defined in the preamble to this Agreement.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
          “ECF Percentage”: 50.0%; provided, that, with respect to each fiscal
year of the Borrower ending on or after December 31, 2008, the ECF Percentage
shall be reduced to 25% if the Consolidated Leverage Ratio as of the last day of
such fiscal year is not greater than 2.5 to 1.0.
          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Reuters Screen LIBOR01 Page (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for



--------------------------------------------------------------------------------



TABLE OF CONTENTS



11

displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

         
 
  Eurodollar Base Rate    
 
     
 
  1.00 - Eurocurrency Reserve Requirements    

          “Eurodollar Tranche”: the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
          “Event of Default”: any of the events specified in Section 9, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Excess Cash Flow”: for any fiscal year of the Borrower, the excess,
if any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in computing such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital for such fiscal year,
and (iv) the aggregate net amount of non-cash loss on the Disposition of
Property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in computing such Consolidated Net Income over (b) the sum, without
duplication, of (i) the amount of all non-cash credits included in computing
such Consolidated Net Income, (ii) the aggregate amount actually paid by the
Borrower and its Subsidiaries in cash during such fiscal year on account of
Capital Expenditures (excluding any Capital Expenditures utilizing the Available
ECF Amount, the principal amount of Indebtedness incurred to finance such
expenditures (but including repayments of any such Indebtedness incurring during
such period or any prior period) and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of all
prepayments of Revolving Loans and Swingline Loans during such fiscal year to
the extent of any permanent optional reductions of the Revolving Commitments,
and all optional prepayments of the Term Loans during such fiscal year, (iv) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including the Term Loans) of the Borrower and its Subsidiaries made during such
fiscal year (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder), (v) increases in Consolidated Working Capital for such fiscal year,
(vi) the aggregate net amount of non-cash gain on the Disposition of Property by
the Borrower and its Subsidiaries during such





--------------------------------------------------------------------------------



TABLE OF CONTENTS



12

fiscal year (other than sales of inventory in the ordinary course of business),
to the extent included in computing such Consolidated Net Income, (vii) the
aggregate acquisition consideration actually paid by the Borrower and its
Subsidiaries in cash during such fiscal year in connection with the consummation
of Permitted Acquisitions (excluding any amounts utilizing the Available ECF
Amount) and (viii) to the extent included in the computation of Consolidated Net
Income for such period, proceeds received by the Borrower or one of its
Subsidiaries from claims made by it under any business interruption insurance
policy.
          “Excess Cash Flow Application Date”: as defined in Section 4.2.
          “Excluded Indebtedness”: all Indebtedness permitted by Section 8.2
(other than any Subordinated Indebtedness incurred in reliance upon 8.2(l), to
the extent the proceeds of such Subordinated Indebtedness are not utilized
substantially contemporaneously with the incurrence thereof to fund cash
consideration payable in respect of a Permitted Acquisition).
          “Facility”: each of (a) the Commitments (other than the Revolving
Commitments) and the Term Loans made thereunder and (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”).
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Reference Lender
from three federal funds brokers of recognized standing selected by it.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “Funded Debt”: as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.
          “Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative



--------------------------------------------------------------------------------



TABLE OF CONTENTS



13

functions of or pertaining to government, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).
          “Group Members”: the collective reference to the Borrower and its
Subsidiaries.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit E.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
          “Guarantors”: the collective reference to the Subsidiary Guarantors.
          “Hedge Agreements”: any agreement with respect to any swap, forward,
future, cap or derivative transaction or option or similar agreement involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedge Agreement.
          “Immaterial Subsidiary”: a Subsidiary that generates less than
$2,000,000 of total revenues during any fiscal year completed after December 31,
2005 (or, in the case of a



--------------------------------------------------------------------------------



TABLE OF CONTENTS



14

Subsidiary without prior operating history, is reasonably projected by the
Borrower to generate less than $2,000,000 of total revenues during its first
full year of operation).
          “IMN”: Hotel Digital Network, Inc., a California corporation doing
business as Instant Media Network.
          “Incremental Amendment”: as set forth in Section 4.16(b).
          “Incremental Facility Closing Date”: as set forth in Section 4.16(b).
          “Incremental Revolving Commitment”: as set forth in Section 4.16(a).
          “Incremental Term Commitment”: the commitment of any lender to make
Incremental Term Loans pursuant to Section 4.16(a) and any Incremental Amendment
executed in connection therewith.
          “Incremental Term Loans”: as set forth in Section 4.16(a).
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all redeemable preferred
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) for the
purposes of Sections 8.2 and 9(e) only, all obligations of such Person in
respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. For purposes of clause (j) above, the principal
amount of Indebtedness in respect of Hedge Agreements shall equal the amount
that would be payable (giving effect to netting) at such time if such Hedge
Agreement were terminated. Anything to the contrary in the foregoing
notwithstanding, the following shall not constitute Indebtedness: (1) accrued
expenses and trade accounts payable arising in the ordinary course of business
and (2) any indebtedness that has been defeased in accordance with GAAP or
defeased pursuant to the deposit of cash (in an amount sufficient to satisfy all
obligations relating thereto at maturity or redemption, as applicable, including
all payments of interest and premium, if any thereon) in a trust or account
created or pledged for the sole benefit of the holders of such



--------------------------------------------------------------------------------



TABLE OF CONTENTS



15

indebtedness, and subject to no other Liens, in accordance with the other
applicable terms of the instrument governing such indebtedness.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
          “Interest Payment Date”: (a) as to any Base Rate Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is a Base Rate Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be paid.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or beyond the
date final payment is due on the Term Loans, as the case may be;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day



--------------------------------------------------------------------------------



TABLE OF CONTENTS



16

in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
     (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
          “Investments”: as defined in Section 8.8.
          “Issuing Lender”: U.S. Bank National Association, in its capacity as
issuer of any Letter of Credit.
          “L/C Commitment”: $15,000,000.
          “L/C Fee Payment Date”: the last day of each March, June, September
and December and the last day of the Revolving Commitment Period.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.11.
          “L/C Participants”: the collective reference to all the Revolving
Lenders other than the Issuing Lender.
          “Lead Arrangers”: as defined in the preamble to this Agreement.
          “Lenders”: as defined in the preamble to this Agreement; provided,
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.
          “Letters of Credit”: as defined in Section 3.7(a).
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents and the
Notes.
          “Loan Parties”: each Group Member that is a party to a Loan Document.
          “Majority Facility Lenders”: with respect to any Facility, the holders
of more than 50% of (i) the sum of the aggregate unpaid principal amount of the
Term Loans and the unfunded Tender Offer Term Commitments and Incremental Term
Commitments or (ii) the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



17

Total Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).
          “Material Adverse Effect”: any event, development or circumstance that
has had or could reasonably be expected to have a material adverse effect on
(a) the business, assets, property, condition (financial or otherwise), results
of operations or prospects of the Borrower and its Subsidiaries taken as a
whole, or (b) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights and remedies of the Administrative Agent and
the Lenders thereunder or the validity, perfection, or priority of the
Administrative Agent’s Liens upon the Collateral.
          “Material Contract”: any contract or other arrangement, whether
written or oral, to which the Borrower or any of its Subsidiaries is a party
(other than the Loan Documents) for which breach, nonperformance, cancellation
or failure to renew could reasonably be expected to have a Material Adverse
Effect.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Mortgaged Properties”: the fee real properties listed on
Schedule 1.1, as to which the Administrative Agent for the benefit of the
Secured Parties shall be granted a Lien pursuant to the Mortgages.
          “Mortgages”: each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit F (with
such changes thereto as shall be advisable under the law of the jurisdiction in
which such mortgage or deed of trust is to be recorded).
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or by the Disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received) of such Asset
Sale or Recovery Event, net of (i) direct costs of sale or disposition,
including attorneys’ fees, accountants’ fees, investment banking fees, brokerage
fees, survey costs, title insurance premiums, transfer taxes, recording charges
and other customary fees and expenses actually incurred in connection therewith,
(ii) amounts required to be applied to the repayment of Indebtedness (including
premium and penalty, if any, incurred upon prepayment thereon) secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document),
(iii) taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax



--------------------------------------------------------------------------------



TABLE OF CONTENTS



18

credits or deductions and any tax sharing arrangements) and (iv) any amounts to
be set aside in any reserve established in accordance with GAAP or any amount
placed in escrow, in either case for adjustment in respect of the sale price of
the properties or assets or for liabilities associated with such Asset Sale or
Recovery Event until such time as such reserve is reversed or such escrow
arrangement is terminated, in which case Net Cash Proceeds shall include the
amount of the reserve so reversed or the amount returned to the Borrower or its
Subsidiaries from such escrow arrangement, as the case may be, provided,
however, that Net Cash Proceeds shall not include any cash payments received
from any Asset Sale by a Foreign Subsidiary unless such proceeds may be
repatriated (by reason of a repayment of an intercompany note or otherwise) to
the United States without resulting in a material tax liability to the Borrower
and (b) in connection with any issuance or sale of Capital Stock, any capital
contribution or any incurrence of Indebtedness, the cash proceeds received from
such issuance, contribution or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.
          “Non-Excluded Taxes”: as defined in Section 4.10(a).
          “Non-U.S. Lender”: as defined in Section 4.10(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations”: as defined in the Guarantee and Collateral Agreement.
          “ONCO”: as defined in the recitals to this Agreement.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “PAR Capital Equity Issuance”: as defined in the recitals to this
Agreement.
          “Participant”: as defined in Section 11.6(b).
          “Patriot Act”: as defined in Section 11.17.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisition”: any acquisition, whether by purchase, merger
or otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person, other than
the Designated Acquisition; provided,
     (a) immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



19

     (b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable governmental authorizations;
     (c) in the case of the acquisition of Capital Stock, all of the Capital
Stock (except for any such Capital Stock in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of the Borrower in connection with such
acquisition shall be owned 100% by the Borrower or a Subsidiary Guarantor (other
than directors qualifying shares) thereof, and the Borrower shall have taken, or
caused to be taken, as of the date such Person becomes a Subsidiary of the
Borrower, each of the actions set forth in Sections 7.10 and 7.11, as
applicable;
     (d) the Borrower and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 8.1 on a pro forma basis after giving
effect to such acquisition as if such acquisition had occurred on the first day
of the most recent period of four consecutive fiscal quarters in respect of
which the Consolidated Leverage Ratio has been tested in accordance with
Section 8.1(a);
     (e) the Borrower shall have delivered to the Administrative Agent at least
ten (10) Business Days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with Section 8.1 as required under clause
(d) above, together with all relevant financial information with respect to such
acquired assets, including, without limitation, the aggregate consideration for
such acquisition, any other information reasonably required to demonstrate
compliance with Section 8.1;
     (f) any Person or assets or division as acquired in accordance herewith
shall be in substantially the same business or lines of business in which the
Borrower and/or its Subsidiaries are engaged, or are permitted to be engaged as
provided herein, as of the time of such acquisition; and
     (g) the aggregate consideration for all such Permitted Acquisitions
consummated after the Closing Date (exclusive of amounts paid in Capital Stock
of the Borrower, but including all assumed Indebtedness) does not exceed
$150,000,000.
          “Permitted Borrower Indebtedness”: with respect to the Borrower,
(i) Indebtedness in respect of the Senior Subordinated Notes; (ii) its Capital
Lease Obligations; and (iii) Indebtedness owing by the Borrower to one of its
Subsidiaries or Indebtedness owing by one of the Borrower’s Subsidiaries to the
Borrower or one of its Subsidiaries.
          “Permitted Refinancing Indebtedness” with respect to any Indebtedness
of the Borrower or any of its Subsidiaries, any Indebtedness issued in exchange
for, or the proceeds of which are used to extend, refinance, renew, replace,
defease or refund other Indebtedness of the Borrower or any of its Subsidiaries;
provided, that:
     (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness extended, refinanced,
renewed, replaced, defeased or



--------------------------------------------------------------------------------



TABLE OF CONTENTS



20

refunded (plus the amount of all fees, expenses and premiums incurred in
connection therewith);
     (b) such Indebtedness has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded;
     (c) in the case of Indebtedness issued in exchange for, or the proceeds of
which are used to extend, refinance, renew, replace, defease or refund the
Senior Subordinated Notes, such Indebtedness (i) has a final maturity date equal
to or later than the Term Loan Maturity Date and (ii) is subordinated in right
of payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the Senior Subordinated Note Indenture;
     (d) such Indebtedness is incurred either by the Borrower or by the
Subsidiary who is the original obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and
     (e) such Indebtedness shall not be secured by any assets other than the
assets securing the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded.
          “Permitted Target Indebtedness”: with respect to the Target and its
Subsidiaries, (i) their Capital Lease Obligations; (ii) reimbursement
obligations of the Target in respect of a standby letter of credit having a face
amount not in excess of $250,000; and (iii) Indebtedness owing by the Target to
one of its Subsidiaries or Indebtedness owing by one of the Target’s
Subsidiaries to the Target or one of its Subsidiaries.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pricing Grid”: the pricing grid attached hereto as Annex A.
          “Pro Forma Balance Sheet”: as defined in Section 5.1(a).
          “Projections”: as defined in Section 7.2(c).
          “Properties”: as defined in Section 5.17(a).
          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



21

          “Qualified Counterparty”: with respect to any Specified Hedge
Agreement, any counterparty thereto that, at the time such Specified Hedge
Agreement was entered into, was a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent; provided that, in the event a counterparty to a
Specified Hedge Agreement at the time such Specified Hedge Agreement was entered
into was a Qualified Counterparty, such counterparty shall constitute a
Qualified Counterparty hereunder and under the other Loan Documents.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member.
          “Reference Lender”: Bank of New York.
          “Refunded Swingline Loans”: as defined in Section 3.4.
          “Refunding Date”: as defined in Section 3.4.
          “Register”: as defined in Section 11.6(d).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.11 for amounts drawn under
Letters of Credit.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Term Loans or reduce the
Revolving Commitments, in any case pursuant to Section 4.2(b) as a result of the
delivery of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to repair or replace the assets which were the subject of such
Reinvestment Event.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to repair or replace
the assets which were the subject of the relevant Reinvestment Event, subject,
in the case of a Recovery Event, to a further twelve month extension if Borrower
has committed to use such amount to replace the property that is the subject of
the Recovery Event.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring twelve months after such
Reinvestment Event and (b) the date on which the Borrower shall have determined
not to, or shall have otherwise ceased to, repair or



--------------------------------------------------------------------------------



TABLE OF CONTENTS



22

replace the assets which were the subject of the relevant Recovery Event with
all or any portion of the relevant Reinvestment Deferred Amount, subject to a
further twelve month extension, in the case of a Recovery Event, as set forth in
the definition of “Reinvestment Prepayment Amount”.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
          “Repricing Transaction”: (i) the incurrence by the Borrower or any of
its Subsidiaries of a new tranche of replacement term loans under this Agreement
(including by way of conversion of Term Loans into any such new tranche of
replacement term loans) (x) having an effective interest rate margin for the
respective Type of Loan that is less than the Applicable Margin for Term Loans
of the respective Type of Loan and (y) the proceeds of which are used to repay,
in whole or in part, principal of outstanding Term Loans (it being understood
that a conversion of Term Loans into any such new tranche of replacement term
loans shall constitute a repayment of principal of outstanding Term Loans)
and/or (ii) any amendment, waiver or other modification to this Agreement which
would have the effect of reducing the Applicable Margin for Term Loans.
          “Required Lenders”: at any time, the holders of more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and the Tender Offer Term Commitments and Incremental Term
Commitments and (ii) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Responsible Officer”: the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.
          “Restricted Payments”: as defined in Section 8.6.
          “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on (a) in the case of any Lender that becomes a party to this Agreement on
the Closing Date, such Lender’s Addendum and (b) in the case of any Lender that
becomes a party to this Agreement after the Closing Date, the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



23

Assignment and Acceptance pursuant to which such Lender became a party hereto
and assumed a portion of the aggregate amount of the Revolving Commitments or
the Incremental Amendment pursuant to which such Lender accepted an Incremental
Revolving Commitment, in either case, as the same may be changed from time to
time pursuant to the terms hereof. The original amount of the Total Revolving
Commitments is $50,000,000.
          “Revolving Commitment Period”: the period from and including the
Closing Date to the Revolving Termination Date.
          “Revolving Extensions of Credit”: as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.
          “Revolving Lender”: each Lender that has a Revolving Commitment or
that holds Revolving Loans.
          “Revolving Loans”: as defined in Section 3.1(a).
          “Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding).
          “Revolving Termination Date”: April 4, 2013.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Secured Parties”: the collective reference to the Lenders, the
Agents, the Qualified Counterparties, the Issuing Lender and the Swingline
Lender.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on or otherwise
establishing control over any property of any Person to secure the Obligations.
          “Senior Subordinated Note Indenture”: the Indenture dated as of
June 18, 2003 between the Borrower and HSBC Bank USA, as Trustee, as
supplemented by the First Supplemental Indenture dated as of June 18, 2003,
pursuant to which the Senior Subordinated Notes were issued, together with all
instruments and other agreements entered into by the Borrower or any of its
Subsidiaries in connection therewith or pursuant thereto.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



24

          “Senior Subordinated Notes”: the $200,000,000 aggregate principal
amount of the Borrower’s Senior Subordinated Notes due 2013 issued pursuant to
the Senior Subordinated Note Indenture.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
          “Specified Change of Control”: a “Change of Control” (or any other
defined term having a similar purpose) as defined in the Senior Subordinated
Note Indenture or in any agreement or instrument governing any other
Subordinated Indebtedness or any guarantee thereof.
          “Specified Hedge Agreement”: any Hedge Agreement (a) entered into by
(i) the Borrower and (ii) any Qualified Counterparty, as counterparty and
(b) that has been designated by such Qualified Counterparty and the Borrower, by
notice to the Administrative Agent, as a Specified Hedge Agreement pursuant to
Section 8.5 of the Guarantee and Collateral Agreement, provided, that any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. The designation of any Hedge Agreement as a
Specified Hedge Agreement shall not create in favor of any Qualified
Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Guarantee and Collateral Agreement except as provided in
Section 11.14.
          “Subordinated Indebtedness”: any unsecured Indebtedness of the
Borrower, no part of the principal of which is required to be paid (whether by
way of mandatory sinking fund, mandatory redemption or mandatory prepayment)
prior to the first anniversary of the Term Loan Maturity Date, the payment of
principal of and interest on which are subordinated to the prior payment in full
of the Obligations on substantially the same terms as (or on terms more
favorable to the Lenders than) those set forth in the Senior Subordinated Note
Indenture (as in effect on the Closing Date) and otherwise containing covenants
substantially the same as (or covenants less



--------------------------------------------------------------------------------



TABLE OF CONTENTS



25

restrictive of the Borrower and its Subsidiaries than) those set forth in the
Senior Subordinated Note Indenture (as in effect on the Closing Date).
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person; provided, that the term
“Subsidiary” shall exclude any Unrestricted Subsidiary. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
          “Subsidiary Guarantor”: each Wholly Owned Subsidiary of the Borrower,
other than any such Wholly Owned Subsidiary that is a Foreign Subsidiary, and
each other Subsidiary of the Borrower that becomes party to the Guarantee and
Collateral Agreement.
          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 3.3 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000.
          “Swingline Lender”: Bear Stearns Corporate Lending Inc., in its
capacity as the lender of Swingline Loans.
          “Swingline Loans”: as defined in Section 3.3.
          “Swingline Participation Amount”: as defined in Section 3.4.
          “Syndication Agent”: as defined in the preamble to this Agreement.
          “Target”: as defined in the recitals to this Agreement.
          “Tender Offer”: Borrower’s offer to purchase the Senior Subordinated
Notes and the related consent solicitation, in each case described in the Tender
Offer Documents as in effect on the Closing Date.
          “Tender Offer Commitment Termination Date”: April 27, 2007.
          “Tender Offer Documents”: with respect to the Senior Subordinated
Notes, (a) a dealer manager agreement pursuant to which the Borrower engages one
or more dealer managers to perform customary services in connection with an
offer by the Borrower to purchase up to all of the outstanding Senior
Subordinated Notes and a solicitation of the holders of such Senior Subordinated
Notes to consent to certain amendments to the Senior Subordinated Note
Indenture, (b) the Borrower’s offer to purchase and consent solicitation
statement giving effect to the transactions contemplated by the above referenced
dealer manager agreement and (c) all other documents and instruments executed
and delivered in connection with the foregoing.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



26

          “Tender Offer Term Commitment”: as to any Lender, the obligation of
such Lender, if any, to make a Tender Offer Term Loan to the Borrower hereunder
in a principal amount not to exceed the amount set forth under the heading
“Tender Offer Term Commitment” opposite such Lender’s name on (a) in the case of
any Lender that becomes a party to this Agreement on the Closing Date, such
Lender’s Addendum and (b) in the case of any Lender that becomes a party to this
Agreement after the Closing Date, the Assignment and Acceptance pursuant to
which such Lender became a party hereto and assumed a portion of the aggregate
amount of the Tender Offer Term Commitments, in either case as the same may be
changed from time to time pursuant to the terms hereof. The original aggregate
amount of the Tender Offer Term Commitments is $225,000,000.
          “Tender Offer Term Lender”: each Lender that has a Tender Offer Term
Commitment or that holds a Tender Offer Term Loan.
          “Tender Offer Term Loan”: as defined in Section 2.1.
          “Tender Offer Term Percentage”: as to any Tender Offer Lender, at any
time, the percentage which such Lender’s Tender Offer Term Commitment plus the
aggregate principal amount of such Lender’s Tender Offer Term Loans then
outstanding constitutes of the aggregate Tender Offer Term Commitments plus the
aggregate principal amount of the Tender Offer Term Loans then outstanding.
          “Term Lenders”: the collective reference to the Closing Date Term
Lenders, the Tender Offer Term Lenders and the Persons that have an Incremental
Term Commitment or that hold an Incremental Term Loan.
          “Term Loans”: the collective reference to the Closing Date Term Loans,
the Tender Offer Term Loans and the Incremental Term Loans.
          “Term Loan Maturity Date”: April 4, 2014.
          “Term Percentage”: as to any Term Lender, at any time, the percentage
which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding.
          “THN”: The Hotel Networks, Inc., a Delaware corporation.
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



27

          “Unasserted Contingent Obligations”: as defined in the Guarantee and
Collateral Agreement.
          “United States”: the United States of America.
          “Unrestricted Subsidiary”: THN and each of its subsidiaries, but only
for so long as THN is not a Wholly Owned Subsidiary.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Borrower.

          1.2. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP;
provided that, if either the Borrower notifies the Administrative Agent that
such Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof



--------------------------------------------------------------------------------



TABLE OF CONTENTS



28

for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. The foregoing
notwithstanding, at any time that there exists an Unrestricted Subsidiary or any
other entity the financial accounts of which are consolidated with the Borrower
in accordance with GAAP but that is not a Subsidiary, any reference to “the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP” (except any such reference made in respect of the delivery of
financial statements in accordance with Section 7.1) shall mean and refer to
“the Borrower and its Subsidiaries, on a combined basis in accordance with
GAAP”.

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

          2.1. Term Commitments. Subject to the terms and conditions hereof,
(a) each Closing Date Term Lender severally agrees to make a term loan (a
“Closing Date Term Loan”) to the Borrower on the Closing Date in an amount not
to exceed the amount of the Closing Date Term Commitment of such Lender and
(b) each Tender Offer Term Lender severally agrees to make up to two term loans
(each, a “Tender Offer Term Loan”) to the Borrower on up to two Borrowing Dates
occurring on or prior to the Tender Offer Commitment Termination Date in an
aggregate amount for all such term loans not to exceed the amount of the Tender
Offer Term Commitment of such Lender. The Term Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 4.3.

          2.2. Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (i) 10:00 A.M., New York City time, on the
anticipated Closing Date, in the case of the Closing Date Term Loans,
(ii) 10:00 A.M., New York City time, on the proposed Borrowing Date, in the case
of the initial borrowing of Tender Offer Term Loans and (iii) one Business Day
prior to the proposed Borrowing Date, in the case of the final borrowing of
Tender Offer Term Loans) requesting that the Term Lenders make the Closing Date
Term Loans on the Closing Date or the Tender Offer Term Loans on any proposed
Borrowing Date, and specifying the amount to be borrowed (which, in the case of
the initial borrowing of Tender Offer Term Loans, shall be an amount (rounded up
to the nearest whole multiple of $1,000,000) equal to the aggregate principal
amount of Senior Subordinated Notes to be repurchased on the corresponding
Borrowing Date, plus accrued interest and any fees (including consent fees) and
make-whole premiums payable in connection therewith and, in the case of the
final borrowing of Tender Offer Term Loans, shall be an amount equal to the
remaining unfunded Tender Offer Term Commitments or such lesser amount as the
Borrower may designate that is a whole multiple of $1,000,000). The Closing Date
Term Loans made on the Closing Date and the Tender Offer Term Loans made on the
respective Borrowing Dates shall initially be Base Rate Loans. Upon receipt of
such notice the Administrative Agent shall promptly notify each corresponding
Term Lender thereof. Not later than 12:00 Noon, New York City time, on the
Closing Date, each Term Lender with a Closing Date Term Commitment shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Closing Date Term Loans to be made by
such Lender. Not later than 12:00 Noon, New York City time, on the corresponding
Borrowing Date for each Tender Offer Term Loan,



--------------------------------------------------------------------------------



TABLE OF CONTENTS



29

each Term Lender with a Tender Offer Term Commitment shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Tender Offer Term Loans to be made by such Lender on such
Borrowing Date. The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in immediately available funds.

          2.3. Repayment of Term Loans. (a) The Term Loans of each Term Lender
shall mature in consecutive quarterly installments, commencing on September 30,
2007 and on the last day of each fiscal quarter thereafter, each of which shall
be in an amount equal to such Lender’s Term Percentage multiplied by an amount
equal to 0.25% of the sum of (y) the aggregate principal amount of Closing Date
Term Loans originally made by the Closing Date Term Lenders plus (z) the
aggregate principal amount of Tender Offer Term Loans originally made by the
Tender Offer Term Lenders; provided, however, that the outstanding aggregate
principal amount of the Term Loans shall mature and be repaid in full on the
Term Loan Maturity Date, unless the maturity of the Term Loans has been
accelerated in accordance with Section 9; provided, further, that the aggregate
amount of quarterly installments shall be adjusted pursuant to one or more
Incremental Amendments to reflect any Incremental Term Loans made by the Lenders
to the Borrower pursuant to Section 4.16.

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

          3.1. Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying and reborrowing the
Revolving Loans in whole or in part, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 3.2 and 4.3.
          (b) The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

          3.2. Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 12:00 Noon, New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of Base Rate Loans)
(provided that any such notice of a borrowing of Base Rate Loans to finance
payments required to be made pursuant to Section 3.5 may be given not later than
10:00 A.M., New York City time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



30

respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Any Revolving Loans made on the Closing Date
shall initially be Base Rate Loans. Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of Base Rate Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; provided, that (x) the Swingline Lender may request, on behalf
of the Borrower, borrowings under the Revolving Commitments that are Base Rate
Loans in other amounts pursuant to Section 3.4 and (y) borrowings of Base Rate
Loans pursuant to Section 3.11 shall not be subject to the foregoing minimum
amounts. Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Revolving Lender thereof. Each Revolving Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent. Not
more than $1,000,000 of Revolving Loans shall be made on the Closing Date.

          3.3. Swingline Commitment. (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans hereunder, may exceed the Swingline Commitment then in effect)
and (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Revolving Commitments would be less
than zero. During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans shall be Base Rate Loans
only.
          (b) The Borrower shall repay all outstanding Swingline Loans on the
Revolving Termination Date.

          3.4. Procedure for Swingline Borrowing; Refunding of Swingline Loans .
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



31

Funding Office an amount in immediately available funds equal to the amount of
the Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by wire transfer of immediately available funds to a bank account
designated in writing by the Borrower to the Administrative Agent.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.
          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 3.4(b), one of the events described in Section 9(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 3.4(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 3.4(b) (the “Refunding Date”),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Revolving Lender’s Revolving Percentage
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



32

          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 6; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

          3.5. Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent, for the account of each Revolving Lender, a commitment fee
for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Termination
Date, commencing on the first of such dates to occur after the date hereof.
          (b) The Borrower agrees to pay to the Administrative Agent and Credit
Suisse the fees in the amounts and on the dates previously agreed to in writing
by the Borrower, the Administrative Agent, Credit Suisse and the Lead Arrangers.

          3.6. Termination or Reduction of Revolving Commitments; Termination of
Tender Offer Term Commitments. The Borrower shall have the right, upon not less
than three Business Days’ notice to the Administrative Agent, to terminate the
Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect. The Tender Offer Term Commitments shall
terminate on the Tender Offer Commitment Termination Date.

          3.7. L/C Commitment. (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.10(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Commitment Period in such form as may be approved from time to time by
the Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero. Each Letter of Credit
shall (i) be denominated in Dollars, (ii) have a face amount of at least
$100,000 (unless otherwise agreed by the Issuing Lender) and (iii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Revolving Termination Date,
provided that any Letter



--------------------------------------------------------------------------------



TABLE OF CONTENTS



33

of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).
          (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

          3.8. Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will notify the Administrative Agent of the amount, the beneficiary and the
requested expiration of the requested Letter of Credit, and upon receipt of
confirmation from the Administrative Agent that after giving effect to the
requested issuance, the Available Revolving Commitments would not be less than
zero, the Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall the Issuing Lender
be required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower. The Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower (with a copy to the
Administrative Agent) promptly following the issuance thereof. The Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

          3.9. Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date. In addition, the Borrower
shall pay to the Issuing Lender for its own account a fronting fee on the
undrawn and unexpired amount of each Letter of Credit as agreed by the Borrower
and the Issuing Lender, payable quarterly in arrears on each L/C Fee Payment
Date after the issuance date.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
          (c) If a Repricing Transaction occurs during the period commencing on
the Closing Date through and including the one year anniversary thereof, the
Borrower agrees to pay to the Administrative Agent, for the ratable account of
each Lender with outstanding Term Loans (including each Lender that withholds
its consent to the Repricing Transaction and is replaced or is removed as a
Lender under Section 4.13), a fee in an amount equal to 1.0% of the aggregate
principal amount of all Term Loans held by such Lender and outstanding on the
date



--------------------------------------------------------------------------------



TABLE OF CONTENTS



34

immediately prior to the effectiveness of the Repricing Transaction. Such fee
shall be due and payable on the date of the effectiveness of the Repricing
Transaction.

          3.10. L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Revolving Percentage in the Issuing Lender’s obligations and rights under and in
respect of each Letter of Credit issued hereunder and the amount of each draft
paid by the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent upon demand of the Issuing Lender an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. The Administrative
Agent shall promptly forward such amounts to the Issuing Lender.
          (b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
the Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of the Issuing Lender within three Business Days after the
date such payment is due, such L/C Participant shall pay to the Administrative
Agent for the account of the Issuing Lender on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Effective
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.10(a) is not
made available to the Administrative Agent for the account of the Issuing Lender
by such L/C Participant within three Business Days after the date such payment
is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Loans under the Revolving
Facility. A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.
          (c) Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.10(a), the
Administrative Agent or the Issuing Lender receives any payment related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by the Issuing Lender), or any payment of
interest on account thereof, the Administrative Agent or the Issuing Lender, as
the case may be, will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
Administrative Agent or the Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or the Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of the
Issuing Lender the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



35

portion thereof previously distributed by the Administrative Agent or the
Issuing Lender, as the case may be, to it.

          3.11. Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Lender on the Business Day next succeeding the Business
Day on which the Issuing Lender notifies the Borrower of the date and amount of
a draft presented under any Letter of Credit and paid by the Issuing Lender for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment. Each such payment shall be made to the Issuing Lender at its address
for notices referred to herein in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (i) until
the Business Day next succeeding the date of the relevant notice, Section 4.5(b)
and (ii) thereafter, Section 4.5(c). Each drawing under any Letter of Credit
shall (unless an event of the type described in clause (i) or (ii) of Section
9(f) shall have occurred and be continuing with respect to the Borrower, in
which case the procedures specified in Section 3.10 for funding by L/C
Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swingline Lender in their
sole discretion, a borrowing pursuant to Section 3.4 of Swingline Loans) in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the first date on which a borrowing of Revolving Loans (or, if applicable,
Swingline Loans) could be made, pursuant to Section 3.2 or, if applicable,
Section 3.4), if the Administrative Agent had received a notice of such
borrowing at the time the Administrative Agent receives notice from the Issuing
Lender of such drawing under such Letter of Credit.

          3.12. Obligations Absolute. The Borrower’s obligations under
Section 3.11 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.11 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



36


          3.13. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

          3.14. Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall apply.

SECTION 4. GENERAL PROVISIONS APPLICABLE
TO LOANS AND LETTERS OF CREDIT

          4.1. Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
11:00 A.M., New York City time, three Business Days prior thereto, in the case
of Eurodollar Loans, and no later than 11:00 A.M., New York City time, one
Business Day prior thereto, in the case of Base Rate Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 4.11.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are Base Rate Loans and
Swingline Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Term Loans and Revolving Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple thereof. Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.

          4.2. Mandatory Prepayments and Commitment Reductions. (a) If any
Capital Stock or Indebtedness shall be issued or incurred by any Group Member
(other than (i) Excluded Indebtedness, (ii) any Capital Stock issued to any
Group Member, (iii) the Designated Acquisition Equity Issuance, (iv) the PAR
Capital Equity Issuance, (v) any other Capital Stock issued as consideration in
order to consummate a Permitted Acquisition and (vi) any issuance of Capital
Stock by the Borrower pursuant to its benefit and stock option plans outstanding
on the date hereof or adopted in the future and approved by the shareholders of
the Borrower) or any capital contribution is made to any Group Member (other
than a capital contribution by any Group Member), an amount equal to the
Designated Percentage of the Net Cash Proceeds thereof shall be applied within
five Business Days after such issuance, incurrence or contribution toward the
prepayment of the Term Loans and the reduction of the Commitments as set forth
in Section 4.2(d).



--------------------------------------------------------------------------------



TABLE OF CONTENTS



37

          (b) If on any date any Group Member shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied within
five Business Days after the receipt thereof to the prepayment of the Term Loans
and the reduction of the Commitments as set forth in Section 4.2(d); provided,
that, notwithstanding the foregoing, (i) the aggregate Net Cash Proceeds of
Asset Sales that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $10,000,000 in any fiscal year of the
Borrower and (ii) on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied to the prepayment of the Term Loans and the reduction of the
Commitments as set forth in Section 4.2(d).
          (c) If, for any fiscal year of the Borrower commencing with the fiscal
year ending December 31, 2008, there shall be Excess Cash Flow, the Borrower
shall, on the relevant Excess Cash Flow Application Date, apply the ECF
Percentage of such Excess Cash Flow toward the prepayment of the Term Loans and
the reduction of the Commitments as set forth in Section 4.2(d). Each such
prepayment and commitment reduction shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five Business Days after the earlier of
(i) the date on which the financial statements of the Borrower referred to in
Section 7.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.
          (d) Amounts to be applied in connection with prepayments and
Commitment reductions made pursuant to Section 4.2 shall be applied, first, to
the prepayment of the Term Loans, and second, to reduce permanently the
Revolving Commitments. Any such reduction of the Revolving Commitments shall be
accompanied by prepayment of the Revolving Loans and/or Swingline Loans to the
extent, if any, that the Total Revolving Extensions of Credit exceed the amount
of the Total Revolving Commitments as so reduced, provided that if the aggregate
principal amount of Revolving Loans and Swingline Loans then outstanding is less
than the amount of such excess (because L/C Obligations constitute a portion
thereof), the Borrower shall, to the extent of the balance of such excess,
replace outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Lenders on terms and conditions satisfactory to the Administrative Agent.
The application of any prepayment pursuant to Section 4.2 shall be made, first,
to Base Rate Loans and, second, to Eurodollar Loans. Each prepayment of the
Loans under Section 4.2 (except in the case of Revolving Loans that are Base
Rate Loans and Swingline Loans) shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.

          4.3. Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan when any



--------------------------------------------------------------------------------



TABLE OF CONTENTS



38

Event of Default has occurred and is continuing and the Administrative Agent or
the Majority Facility Lenders in respect of such Facility have determined in its
or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

          4.4. Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.

          4.5. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
          (b) Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.
          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate then
applicable to Base Rate Loans under the relevant Facility plus 2% or (y) in the
case of Reimbursement Obligations, the rate applicable to Base Rate Loans under
the Revolving Facility plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to Base Rate Loans under
the relevant Facility plus 2% (or, in the case of any such other amounts that do
not relate to a particular Facility, the rate then applicable to Base Rate Loans
under the Revolving Facility plus 2%), in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment until such amount is paid
in full (as well after as before judgment).



--------------------------------------------------------------------------------



TABLE OF CONTENTS



39

          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.

          4.6. Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to Base Rate Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 4.5(a).

          4.7. Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurodollar Loans.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



40


          4.8. Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Closing Date Term Percentages, Tender
Offer Term Percentages, Revolving Percentages or percentage of relevant
Incremental Term Commitments (or, at any time after any Incremental Term
Commitments have been utilized, the percentage which the aggregate principal
amount of a Lender’s Incremental Term Loans then outstanding constitutes of the
aggregate principal amount of the Incremental Term Loans then outstanding), as
the case may be, of the relevant Lenders.
          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders. The amount of each principal prepayment of the Term
Loans shall be applied to reduce the then remaining installments of the Term
Loans, pro rata based upon the then remaining principal amount thereof. Amounts
repaid or prepaid on account of the Term Loans may not be reborrowed.
          (c) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.
          (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
          (e) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for the period until such



--------------------------------------------------------------------------------



TABLE OF CONTENTS



41

Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower.
          (f) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

          4.9. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 4.10 and
changes in the rate of tax on the overall net income of such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy



--------------------------------------------------------------------------------



TABLE OF CONTENTS



42

to the Administrative Agent) of the event by reason of which it has become so
entitled. If any Lender has demanded compensation under this subsection 4.9(a)
with respect to any Eurodollar Loan, the Borrower shall have the option to
convert immediately such Eurodollar Loan into a Base Rate Loan until the
circumstances giving rise to such demand for compensation no longer apply;
provided, that (i) the Borrower pays any compensation required to be paid in
respect of such conversion under Section 4.11 or that might otherwise be payable
pursuant to the terms hereof with respect to the period prior to such conversion
and (ii) on the date of such conversion the Borrower shall pay to the Agent for
the benefit of the relevant Lender accrued interest on such Eurodollar Loan to
the date of conversion.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

          4.10. Taxes. (a) All payments made by the Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on any Agent or any Lender as a result of a present or
former connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld



--------------------------------------------------------------------------------



TABLE OF CONTENTS



43

from any amounts payable to any Agent or any Lender hereunder, the amounts so
payable to such Agent or such Lender shall be increased to the extent necessary
to yield to such Agent or such Lender (after payment of all Non-Excluded Taxes
and Other Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement, provided, however, that the
Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) or (e) of this
Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Agent or Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the Agents and
the Lenders for any incremental taxes, interest or penalties that may become
payable by any Agent or any Lender as a result of any such failure.
          (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



44

          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
          (f) If any Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 4.10, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of such Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of such Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Agent or such Lender in the event such
Agent or such Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person .
          (g) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

          4.11. Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



45

Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

          4.12. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 4.9, 4.10(a) or
4.15 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office or file any certificate or document reasonably
requested by the Borrower for any Loans affected by such event with the object
of avoiding the consequences of such event; provided, that such designation is
made on terms that, in the sole judgment of such Lender, cause such Lender and
its lending office(s) to suffer no economic, legal or regulatory disadvantage,
and provided, further, that nothing in this Section shall affect or postpone any
of the obligations of the Borrower or the rights of any Lender pursuant to
Section 4.9 or 4.10(a).

          4.13. Replacement of Lenders. The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 4.9, 4.10(a) or 4.15 or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 4.11 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 4.9 or 4.10(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

          4.14. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.
          (b) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 11.6(d), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



46

          (c) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 4.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
          (d) The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans, Revolving Loans or
Swingline Loans, as the case may be, of such Lender, substantially in the forms
of Exhibit H-1, H-2 or H-3, respectively, with appropriate insertions as to date
and principal amount.

          4.15. Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

          4.16. Incremental Credit Extensions. (a) The Borrower may at any time
or from time to time after the Closing Date, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request one or more additional term loan commitments (the
“Incremental Term Commitments”; and, the terms loans funded pursuant to the
Incremental Term Commitments are referred to herein as the “Incremental Term
Loans”) and\or increases in the aggregate Revolving Commitments (the
“Incremental Revolving Commitments”), provided that any such request shall be
conditioned upon the following:
     (i) the aggregate amount of Incremental Term Commitments that may be
requested by the Borrower may not exceed $150,000,000;
     (ii) the aggregate amount of Incremental Revolving Commitments that may be
requested by the Borrower may not exceed $25,000,000;
     (iii) each notice delivered by the Borrower to the Administrative Agent
shall specify (A) the date on which Borrower proposes that the Incremental Term
Commitments and/or Incremental Revolving Commitments, as the case may be, shall
be effective, which shall be a date not less than 5 Business Days nor more than
40 Business Days after the date on which such notice is delivered to the
Administrative Agent, (B) if applicable, the amount of the Incremental Term
Commitments being requested and (C) if



--------------------------------------------------------------------------------



TABLE OF CONTENTS



47

applicable, the amount of the Incremental Revolving Commitments being requested
(which requests in respect of the Incremental Term Commitments and Incremental
Revolving Commitments shall be in minimum increments of $25,000,000 and a
minimum amount of $5,000,000);
     (iv) at the time of any such request, after giving effect to the
effectiveness of any Incremental Amendment referred to below and after giving
effect to the establishment of the Incremental Term Commitments, the incurrence
of the Incremental Term Loans and the establishment of the Incremental Revolving
Commitments, as the case may be, no Default or Event of Default shall have
occurred and be continuing or would result therefrom; and
     (iv) the Borrower shall be in pro forma compliance with the financial
covenants set forth in Section 8.1 as at the end of the most recent four
consecutive fiscal quarter period for which financial statements are required to
be delivered pursuant to Section 7.1 prior to the date of the making of the
Incremental Term Loans or the establishment of the Incremental Revolving
Commitments, as the case may be (giving effect to the incurrence of the
Incremental Term Loans and any Indebtedness incurred under the Incremental
Revolving Commitments as if it had occurred on the first day of such four
consecutive fiscal quarter period), and in any event calculated in a manner
consistent with the financial statements described in Section 5.1 and
Regulation S-X.
The Incremental Term Loans (a) shall rank pari passu in right of payment and of
security with the Revolving Loans and the existing Term Loans, (b) shall not
mature earlier than the Term Loan Maturity Date and (c) shall be treated the
same as the existing Term Loans (in each case, including with respect to
scheduled amortization and mandatory and voluntary prepayments; it being
understood that scheduled payments and prepayments shall be applied pro rata to
the Incremental Term Loans based on the aggregate principal amount of existing
Term Loans and Incremental Term Loans then outstanding and in accordance with
the terms of Sections 4.8), provided that the interest rates applicable to the
Incremental Term Loans (including any original issue discount, fees or other
compensation paid in respect thereof) shall be determined by the Borrower and
the lenders thereof. The Incremental Revolving Commitments shall be treated the
same as the Revolving Commitments in all respects, shall rank pari passu in
right of payment and of security with the Revolving Loans and the Term Loans and
shall not mature earlier than the Revolving Termination Date, provided that any
up front fees paid to induce the lenders providing the Incremental Revolving
Commitments shall be determined by the Borrower and the lenders thereof. The
foregoing notwithstanding, if the effective per annum yield of the Incremental
Term Loans exceeds by more than 0.25% per annum the effective per annum yield of
the Term Loans already outstanding (taking into consideration applicable
interest rates, any original issue discount, fees and all other compensation
paid to the lenders providing the Incremental Term Loans), the Borrower agrees,
as a further condition precedent to the establishment of the Incremental Term
Commitments and the incurrence of the Incremental Term Loans, to enter into an
amendment to this Agreement, in form and substance satisfactory to the
Administrative Agent, to increase the interest rate, fees or other compensation
payable to the existing Term Lenders such that the existing Term Lenders receive
the same compensation as is to be provided to the lenders providing the
Incremental Term Commitments.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



48

          (b) Incremental Term Commitments and\or Incremental Revolving
Commitments may be made by any existing Lender (although no Lender shall have
any right or obligation to provide an Incremental Term Commitment and\or
Incremental Revolving Commitment) or by any other bank or other lender (any such
other bank or other lender being called an “Additional Lender”), provided that
the Administrative Agent (and, in the case of an increase in the Revolving
Commitments, the Issuing Lender and Swingline Lender) shall have consented to
such Lender’s or Additional Lender’s establishing an Incremental Term Commitment
and\or Incremental Revolving Commitment if such consent would be required under
Section 11.06 for an assignment of Loans or Commitments, as applicable, to such
Lender or Additional Lender. The Incremental Term Commitments and\or Incremental
Revolving Commitments shall become Commitments under this Agreement pursuant to
an amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, each Lender agreeing to
provide such Commitments, if any, each Additional Lender, if any, and the
Administrative Agent (which amendment shall be in form and substance
satisfactory to the Administrative Agent, each Lender agreeing to provide such
Commitments and each Additional Lender, if any). Any Incremental Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section. The effectiveness of any Incremental Amendment
shall be subject to the satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the conditions set forth in Sections 6.1 and
6.2 (it being understood that all references to “the extension of credit on the
Closing Date” or similar language in such Sections 6.1 and 6.2 shall be deemed
to refer to the effective date of such Incremental Amendment) and such other
conditions as the parties thereto shall agree. In addition to the foregoing, in
connection with the establishment of any Incremental Revolving Commitments, the
Administrative Agent shall notify all existing Revolving Lenders and all Persons
proposed to become Revolving Lenders upon the execution of the applicable
Incremental Amendment of all amounts required to be paid by such Persons such
that after giving effect to the applicable Incremental Amendment and all such
payments the Revolving Loans held by each Revolving Lender corresponds to such
Revolving Lender’s Revolving Percentage. All such payments shall be made by the
applicable Persons to the Administrative Agent in Dollars in immediately
available funds at or before 11:00 a.m., New York City Time, on the
corresponding Incremental Facility Closing Date. Upon receipt of all such
payments and the effectiveness of the applicable Incremental Amendment, the
Administrative Agent shall wire transfer the corresponding amount to the
applicable Revolving Lender. The Borrower shall pay all amounts required under
Section 4.11 in order to give effect to the payments contemplated to be made
under this Section.
          (c) This Section 4.16 shall supersede any provisions in Section 4.8 or
11.1 to the contrary.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



49


SECTION 5. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to each Agent and each Lender that:

          5.1. Financial Condition. (a) The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at
December 31, 2006 (including the notes thereto) (the “Pro Forma Balance Sheet”),
copies of which have heretofore been furnished to each Lender, has been prepared
giving effect (as if such events had occurred on such date) to (i) the
consummation of the Designated Acquisition, (ii) the Loans to be made and the
use of proceeds thereof and (iii) the payment of fees and expenses in connection
with the foregoing. The Pro Forma Balance Sheet has been prepared based on the
best information available to the Borrower as of the date of delivery thereof,
and presents fairly on a pro forma basis the estimated financial position of
Borrower and its consolidated Subsidiaries as at December 31, 2006, assuming
that the events specified in the preceding sentence had actually occurred at
such date.
          (b) The audited consolidated balance sheets of the Borrower as at
December 31, 2006, December 31, 2005 and December 31, 2004, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, present fairly the consolidated financial condition
of the Borrower as at such date, and the consolidated results of its operations
and its consolidated cash flows for the respective fiscal years then ended. All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). The audited consolidated balance sheets of ONCO (or the
Target) as at December 31, 2006, December 31, 2005 and December 31, 2004, and
the related consolidated statements of income and of cash flows for the fiscal
years ended on such dates, reported on by and accompanied by an unqualified
report from KPMG LLP, present fairly the consolidated financial condition of
ONCO (or the Target) as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). On the date hereof, no Group Member has
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements of the Borrower referred to in this paragraph.
During the period from December 31, 2006 to and including the date hereof there
has been no Disposition by the Borrower or any Subsidiary thereof of any
material part of its business or property.

          5.2. No Change. Since December 31, 2006, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

          5.3. Corporate Existence; Compliance with Law. Each Group Member
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its



--------------------------------------------------------------------------------



TABLE OF CONTENTS



50

organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification except to the extent that any such failure
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect and (d) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

          5.4. Power; Authorization; Enforceable Obligations. Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Designated Acquisition and the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 5.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect (except for those consents relating to the
consummation of the Designated Acquisition the receipt of which have been waived
by the Agents and Lenders party hereto on the date hereof) and (ii) the filings
referred to in Section 5.19. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

          5.5. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Contractual Obligation of any Group Member which could reasonably be expected to
have a Material Adverse Effect or any Requirement of Law and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

          5.6. Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



51


          5.7. No Default. No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

          5.8. Ownership of Property; Liens. Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, except for
such matters that do not adversely affect the use of the property in the conduct
of the business as currently conducted, and good title to, or a valid leasehold
interest in, all its other property, and none of such property is subject to any
Lien except as permitted by Section 8.3.

          5.9. Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted except for such Intellectual Property the failure to own or
use could not reasonably be expected to have a Material Adverse Effect; no
material claim of which the Borrower has notice has been asserted and is pending
by any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property except for any such
claim which could not reasonably be expected to have a Material Adverse Effect,
nor does the Borrower know of any valid basis for any such claim; and the use of
Intellectual Property by each Group Member does not infringe on the rights of
any Person where such infringement could reasonably be expected to result in a
Material Adverse Effect.

          5.10. Taxes. Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
material assessments made against it or any of its property and all other
material taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any the amount or validity of that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); no material tax
Lien has been filed, and, to the knowledge of the Borrower, no material claim is
being asserted, with respect to any such tax, fee or other charge.

          5.11. Federal Regulations. No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

          5.12. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and



--------------------------------------------------------------------------------



TABLE OF CONTENTS



52

welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.

          5.13. ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.

          5.14. Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

          5.15. Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date,
(a) Schedule 5.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) except as set forth on
Schedule 5.15, on the date hereof there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options and similar instruments granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as created by the Loan Documents.

          5.16. Use of Proceeds. The proceeds of the Closing Date Term Loans,
together with proceeds of the Revolving Loans, shall be used on the Closing Date
to refinance all Indebtedness of the Borrower and its Subsidiaries (including
the Target and its Subsidiaries), other than Permitted Borrower Indebtedness and
Permitted Target Indebtedness, to finance a portion of the Designated
Acquisition and to pay related fees and expenses. The proceeds of the initial
borrowing of Tender Offer Term Loans shall be used solely to purchase any Senior
Subordinated Notes tendered in accordance with the Tender Offer Documents on the
first occasion provided therefor and to pay any accrued interest thereon and any
fees (including consent fees) and make-whole premiums payable in connection
therewith. The proceeds of the final borrowing of Tender Offer Term Loans shall
be used first, to purchase at the expiry of the Tender Offer any remaining
Senior Subordinated Notes tendered in accordance with the Tender



--------------------------------------------------------------------------------



TABLE OF CONTENTS



53

Offer Documents and to pay any accrued interest thereon and any fees (including,
at the option of the Borrower, consent fees), expenses and make-whole premiums
payable in connection therewith and, thereafter, to the extent any proceeds
thereof remain, for general corporate purposes. The proceeds of the Revolving
Loans, following the Closing Date, shall be used, together with the proceeds of
the Swingline Loans, the Letters of Credit and the Incremental Term Loans, for
general corporate purposes.

          5.17. Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
     (a) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and, to the knowledge of the Borrower,
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or constituted a
violation of, or could give rise to liability under, any Environmental Law;
     (b) no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
     (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
     (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
     (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
     (f) the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and



--------------------------------------------------------------------------------



TABLE OF CONTENTS



54
     (g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

          5.18. Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
by or on behalf of any Loan Party to the Administrative Agent or the Lenders, or
any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein , taken as a whole,
in the light of the circumstances under which they were made, not misleading;
provided that (a) with respect to trade data which relates to a Person which is
not a Loan Party or an Affiliate thereof, the Borrower represents and warrants
only that such information is believed by it in good faith to be accurate in all
material respects, (b) the statements therein describing documents and
agreements are summary only and as such are qualified in their entirety by
reference to such documents and agreements and (c) that with respect to
financial statements, other than projected financial information, the Borrower
only represents that such financial statements present fairly in all material
respects the consolidated financial condition of the applicable Person as of the
dates indicated. The projections and pro forma financial information contained
in the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. As of the
date hereof, the Borrower has not received any notice, nor has any reason to
believe that, the representations and warranties contained in the Acquisition
Documentation are not true and correct in all material respects. There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, in the Confidential Information Memorandum or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

          5.19. Security Documents. (a) The Guarantee and Collateral Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 5.19(a) in appropriate form are filed in the offices specified on
Schedule 5.19(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.3), subject to
the filing of periodic UCC continuation statements.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



55

          (b) Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified on
Schedule 5.19(b), each such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (except Liens permitted by Section 8.3).
Schedule 1.1 lists, as of the Closing Date, each parcel of owned real property
of the Borrower or any of its Subsidiaries and each leasehold interest in real
property located in the United States and held by the Borrower or any of its
Subsidiaries where material amounts of inventory or equipment are located.

          5.20. Solvency. The Borrower is, the Borrower and its Subsidiaries
are, and after giving effect to the Designated Acquisition and the incurrence of
all Indebtedness and obligations being incurred in connection herewith and
therewith the Borrower, and the Borrower and its Subsidiaries collectively, will
be and will continue to be, Solvent.

          5.21. Senior Indebtedness. The Borrower Credit Agreement Obligations
constitute “Senior Debt” and “Designated Senior Debt” of the Borrower under and
as defined in the Senior Subordinated Note Indenture. The obligations of each
Subsidiary Guarantor under its guaranty of the Senior Subordinated Notes is
junior and subordinated to the obligations of such Subsidiary Guarantor under
the Guarantee and Collateral Agreement. The Borrower Credit Agreement
Obligations and the obligations of each Subsidiary Guarantor under the Guarantee
and Collateral Agreement constitute the only obligations that have been
designated “Senior Debt” (other than capital lease obligations permitted under
the terms of this Agreement) and “Designated Senior Debt”.

          5.22. Regulation H. No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

          5.23. Certain Documents. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Acquisition
Documentation and the Senior Subordinated Note Indenture, including any
amendments, supplements or modifications with respect to any of the foregoing.
Schedule 5.23 contains a true, correct and complete list of all the Material
Contracts in effect on the Closing Date, and except as described thereon, all
such Material Contracts are in full force and effect and no material defaults by
the Borrower or any Subsidiary thereof or, to the Borrower’s knowledge, by any
party not an Affiliate of the Borrower, currently exist thereunder.

SECTION 6. CONDITIONS PRECEDENT

          6.1. Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:



--------------------------------------------------------------------------------



TABLE OF CONTENTS



56

     (a) Credit Agreement; Guarantee and Collateral Agreement. The
Administrative Agent shall have received:
     (i) this Agreement, or, in the case of the Lenders, an Addendum, executed
and delivered by each Agent, the Borrower and each Person that is a Lender as of
the Closing Date;
     (ii) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each Subsidiary Guarantor;
     (iii) a control agreement in respect of all deposit accounts and securities
accounts included within the Collateral, executed and delivered by each relevant
Loan Party and each bank (in the case of any deposit accounts) and securities
intermediary (in the case of any securities accounts), to the extent required by
the Guarantee and Collateral Agreement; and
     (iv) such other agreements and instruments as are required by the Guarantee
and Collateral Agreement.
     (b) Consummation of the Designated Acquisition; No Defaults Thereunder.
     (i) The Designated Acquisition shall have been consummated in accordance
with all applicable Requirements of Law and otherwise pursuant to and in
accordance with the terms of the Acquisition Agreement and no material provision
of the Acquisition Agreement shall have been amended, waived or otherwise
modified without the prior written consent of the Agents and the Lenders.
     (ii) The Borrower and its Affiliates and Subsidiaries (A) shall not be in
breach or violation of any of its obligations under the Acquisition Agreement or
any documentation relating to the financing of the transactions contemplated
thereby (including the Loan Documents), (B) shall not be subject to contractual
or other restrictions that would be violated by the funding of the Closing Date
Term Loans or the consummation of the Designated Acquisition and other
transactions consummated concurrently therewith (collectively, the “Closing Date
Funding Transactions”), (C) no Default or Event of Default shall have occurred
and be continuing or would result from the consummation of the Closing Date
Funding Transactions under the Loan Documents, (D) shall deliver to the Agents
confirmation satisfactory to the Agents and the Lenders that the Borrower (on a
pro forma combined basis with the Target) was in pro forma financial covenant
compliance as at the end of the most recent four consecutive fiscal quarter
period ended at least 45 days prior to the consummation of the Designated
Acquisition (giving effect to the consummation of the Designated Acquisition as
if it had occurred on the first day of such four quarter period) and in any
event calculated in accordance with the financial statements referenced in
Section 5.1), and (E) shall not be subject to any litigation, action,
investigation or proceeding pending or threatened in any court or before any
arbitrator or governmental agency that would restrain, prevent or otherwise
adversely affect the Closing Date Funding Transactions.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



57

     (c) Repayment of Existing Indebtedness; Termination of Liens. The
Administrative Agent shall have received or shall concurrently receive
satisfactory evidence that all Indebtedness of the Borrower and its
Subsidiaries, including all Indebtedness of the Target and its Subsidiaries
(other than Permitted Borrower Indebtedness and Permitted Target Indebtedness)
shall have been terminated and all amounts thereunder shall have been paid in
full and satisfactory arrangements shall have been made for the termination of
all Liens granted in connection therewith.
     (d) Pro Forma Balance Sheet; Financial Statements.
     (i) The Lenders shall have received the Pro Forma Balance Sheet and
financial statements described in Section 5.1.
     (ii) The Agents and the Lenders shall have received audited consolidated
financial statements of the Target and its Subsidiaries for the fiscal year
ended December 31, 2006, including balance sheets and income and cash flow
statements and related notes thereto, which shall be prepared in accordance with
GAAP and Regulation S-X.
     (e) Approvals; No Restrictions. All governmental and third party approvals
(including landlords’ consents, customer supply agreements consents,
Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended, clearance and
other consents) necessary or, in the reasonable discretion of the Agents,
advisable in connection with the transactions contemplated to occur on the
Closing Date and the continuing operations of the Borrower and its Subsidiaries
(including shareholder approvals, if any) shall have been obtained and be in
full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated to occur on the Closing Date. The Borrower and its
Affiliates and Subsidiaries (A) shall not be subject to contractual or other
restrictions that would be violated by the execution and delivery of the Loan
Documents or the initial extension of credit hereunder and (B) shall not be
subject to any litigation, action, investigation or proceeding pending or
threatened in any court or before any arbitrator or governmental agency that
would restrain, prevent or otherwise adversely affect the Facilities.
     (f) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in the jurisdiction of organization of each Loan Party
(including, without limitation, the Target and each of its Domestic
Subsidiaries) and each other jurisdiction where assets of the Loan Parties are
located, and such search shall reveal no liens on any of the assets of the Loan
Parties except for liens permitted by Section 8.3 or discharged on or prior to
the Closing Date pursuant to documentation satisfactory to the Administrative
Agent.
     (g) Fees. The Lenders and the Agents shall have received all fees required
to be paid, and all expenses for which invoices have been presented (including
the reasonable fees and expenses of legal counsel), on or before the Closing
Date. All such amounts will be paid with proceeds of Loans made on the Closing
Date and will be reflected in the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



58

funding instructions given by the Borrower to the Administrative Agent on or
before the Closing Date.
     (h) Closing Certificate. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit I, with appropriate insertions and attachments including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.
     (i) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
     (i) the legal opinion of Leonard, Street and Deinard, Professional
Association, counsel to the Borrower and its Subsidiaries, substantially in the
form of Exhibit J, including as to matters regarding South Dakota law;
     (ii) the legal opinion of such other special and local counsel as may be
required by the Administrative Agent or the Lenders party hereto on the Closing
Date; and
     (iii) each legal opinion delivered in connection with the Acquisition
Agreement, accompanied by a reliance letter in favor of the Agents and the
Lenders.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
     (j) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.
     (k) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 8.3), shall be in proper
form for filing, registration or recordation.
     (l) Mortgages, etc. (i) The Administrative Agent shall have received a
Mortgage with respect to each Mortgaged Property, executed, acknowledged and
delivered, in recordable form, by a duly authorized officer of each party
thereto.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



59

     (ii) The Administrative Agent shall have received in respect of each
Mortgaged Property a mortgagee’s title insurance policy (or policies) or marked
up unconditional binder for such insurance. Each such policy shall (A) be in an
amount satisfactory to the Administrative Agent, but not in excess of the
reasonable fair market value of the Mortgaged Property; (B) insure that the
Mortgage insured thereby creates a valid first Lien on such Mortgaged Property
free and clear of all defects and encumbrances, except as disclosed therein;
(C) name the Administrative Agent for the benefit of the Secured Parties as the
insured thereunder; (D) be in the form of ALTA Loan Policy — 1970 (Amended
10/17/70 and 10/17/84) (or equivalent policies); (E) contain such endorsements
and affirmative coverage as the Administrative Agent may reasonably request and
(F) be issued by title companies satisfactory to the Administrative Agent
(including any such title companies acting as co-insurers or reinsurers, at the
option of the Administrative Agent). The Administrative Agent shall have
received evidence satisfactory to it that all premiums in respect of each such
policy, all charges for mortgage recording tax, and all related expenses, if
any, have been paid.
     (iii) If requested by the Administrative Agent, the Administrative Agent
shall have received (A) a policy of flood insurance that (1) covers any parcel
of improved real property that is encumbered by any Mortgage, (2) is written in
an amount not less than the outstanding principal amount of the indebtedness
secured by such Mortgage that is reasonably allocable to such real property or
the maximum limit of coverage made available with respect to the particular type
of property under the National Flood Insurance Act of 1968, whichever is less,
and (3) has a term ending not later than the maturity of the Indebtedness
secured by such Mortgage and (B) confirmation that the Borrower has received the
notice required pursuant to Section 208(e)(3) of Regulation H of the Board.
     (iv) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (ii) above.
     (m) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement.
     (n) Solvency Certificate. The Administrative Agent shall have received a
customary solvency certificate from the Chief Financial Officer of the Borrower
which shall document the Solvency of the Borrower, individually, and the
Borrower and its Subsidiaries, collectively, after giving effect to the
transactions contemplated to occur on the Closing Date.
     (o) Patriot Act. The Lenders shall have received at least five Business
Days prior to the Closing Date all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



60

     (p) No Closing Date Material Adverse Change. No Closing Date Material
Adverse Change shall have occurred.

          6.2. Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including, without limitation, its initial extension of credit, any Swingline
Loan, any Tender Offer Term Loan or any Incremental Term Loan) is subject to the
satisfaction of the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties (except, in the case of the initial extension of credit hereunder and
the making of the Tender Offer Term Loans, the representation and warranty set
forth in Section 5.2) made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date, except to the extent any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty shall be true and correct in all material
respects as of such earlier date.
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

          6.3. Condition to the Initial Tender Offer Term Loan. The agreement of
each Tender Offer Term Lender to make the initial Tender Offer Term Loan
requested to be made by it is subject to the receipt by the Administrative
Agent, prior to the making of such Tender Offer Term Loan, of evidence, in form
reasonably satisfactory to the Administrative Agent, that (i) the holders of at
least a majority in aggregate principal amount of the Senior Subordinated Notes
have properly tendered for purchase, and not withdrawn, their Senior
Subordinated Notes in accordance with the Tender Offer Documents, (ii) all other
conditions (other than any condition relating to the consummation of the PAR
Capital Equity Issuance) set forth in the Tender Offer Documents (as the Tender
Offer Documents are in effect on the Closing Date (or, in the case the
provisions thereof have been amended or waived, each such amendment is not
materially adverse to the interests of the Lenders or any such waiver was
effected with the prior written consent of the Administrative Agent)) to the
Borrower’s obligation to purchase any Senior Subordinated Notes properly
tendered (and not properly withdrawn) or to make any consent payment have been
satisfied (or waived with the prior written consent of the Administrative
Agent), (iii) the Borrower has accepted for purchase all such Senior
Subordinated Notes, and (iv) the Borrower shall have received valid consents
(which have not been withdrawn) from the holders representing a majority in
aggregate principal amount of the Senior Subordinated Notes, and the
supplemental indenture to the Senior Subordinated Note Indenture contemplated by
the Tender Offer Documents shall have been executed and delivered by the
Borrower, the trustee thereunder and each other Person party thereto and such
supplemental indenture has become operative in accordance with its terms, in
each case in the manner and to the extent set forth in the Tender Offer
Documents as in effect on the Closing Date (or, in the case the provisions
thereof have been amended or waived, each such amendment is not materially
adverse to the interests of the Lenders or any such waiver was effected with the
prior written consent of the Administrative Agent).



--------------------------------------------------------------------------------



TABLE OF CONTENTS



61

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS
          The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or Agent hereunder, the Borrower shall and shall cause each
of its Subsidiaries to:

          7.1. Financial Statements. Furnish to the Administrative Agent and
each Lender:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing;
     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and
     (c) at any time that there exists an Unrestricted Subsidiary or any other
entity the financial accounts of which are consolidated with the Borrower in
accordance with GAAP but that is not a Subsidiary, concurrently with the
delivery of any financial statements pursuant to clause (a) or (b) of this
Section 7.1, a reconciliation of such financial statements to the combined
balance sheet of the Borrower and its Subsidiaries as at the end of the relevant
period and the related combined statements of income and of cash flows for such
period, setting forth in comparative form the figures for the corresponding
period for the previous year, certified by a Responsible Officer as being fairly
stated in all material respects (subject to, in the case of any interim fiscal
periods, normal year end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).



--------------------------------------------------------------------------------



TABLE OF CONTENTS



62


          7.2. Certificates; Other Information. Furnish to the Administrative
Agent and each Lender (or, in the case of clause (g), to the relevant Lender):
     (a) concurrently with the delivery of the financial statements referred to
in Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
     (b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and, if applicable, for determining the Applicable Margins and
Commitment Fee Rate, and (y) to the extent not previously disclosed to the
Administrative Agent, a listing of any registered Intellectual Property (or
applications therefor) acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (y) (or, in the case of the first
such list so delivered, since the Closing Date);
     (c) as soon as available, and in any event no later than 60 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by pro forma Compliance Certificates for each fiscal quarter of such
fiscal year and a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;
     (d) if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended, within 45 days after the end of each fiscal
quarter of the Borrower (or 90 days, in the case of the last fiscal quarter of
any fiscal year), a narrative discussion and analysis of the financial condition
and results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to



--------------------------------------------------------------------------------



TABLE OF CONTENTS



63

the portion of the Projections covering such periods and to the comparable
periods of the previous year;
     (e) no later than 10 Business Days (or, in the case of the Tender Offer,
three days) prior to the effectiveness thereof, copies of substantially final
drafts of any proposed amendment, supplement, waiver or other modification with
respect to the Senior Subordinated Note Indenture or the Acquisition
Documentation;
     (f) within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC; and
     (g) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.

          7.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

          7.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 8.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

          7.5. Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property (or to the extent consistent
with prudent business practices and past practice prior to the Closing Date, a
program of self-insurance) in at least such amounts, with such deductibles and
against at least such risks (but including in any event public liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar industry.

          7.6. Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties



--------------------------------------------------------------------------------



TABLE OF CONTENTS



64

and financial and other condition of the Group Members with officers and
employees of the Group Members and with their independent certified public
accountants.

          7.7. Notices. Promptly give notice to the Administrative Agent and
each Lender of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
have a Material Adverse Effect;
     (c) any litigation or proceeding affecting any Group Member (i) in which
the amount involved is $5,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought, which if adversely determined,
could have a Material Adverse Effect or (iii) which relates to any Loan
Document;
     (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and
     (e) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

          7.8. Environmental Laws. (a) Comply with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and ensure that all
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except, in each case, to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws, except to the extent
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



65


          7.9. Interest Rate Protection. In the case of the Borrower, within
180 days after the final funding of any Tender Offer Term Loans, enter into, and
thereafter maintain, Hedge Agreements to the extent necessary to provide that at
least 50% of the aggregate principal amount of the Term Loans and other
long-term Indebtedness is subject to either a fixed interest rate or interest
rate protection for a period of not less than two years from the date the
initial Hedge Agreement giving effect to the provisions of this Section is
executed and delivered by the Borrower, which Hedge Agreements shall have terms
and conditions reasonably satisfactory to the Administrative Agent.

          7.10. Additional Collateral, etc. (a) With respect to any property
acquired after the Closing Date by any Group Member (other than (x) any property
described in paragraph (b), (c) or (d) below, (y) any property subject to a Lien
expressly permitted by Section 8.3(g) and (z) property acquired by any Foreign
Subsidiary) as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such property and (ii) take all actions necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such property,
including (1) the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (2) using
commercially reasonable efforts to deliver certificates evidencing the Capital
Stock of any Foreign Subsidiary or the Capital Stock of any Issuer (as defined
in the Guarantee and Collateral Agreement) that is not a Subsidiary, in each
case to the extent included in the Collateral.
          (b) With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $2,000,000 acquired after
the Closing Date by any Group Member (other than (y) any such real property
subject to a Lien expressly permitted by Section 8.3(g) and (z) real property
acquired by any Foreign Subsidiary), promptly (i) execute and deliver a first
priority Mortgage, in favor of the Administrative Agent, for the benefit of the
Secured Parties, covering such real property, (ii) if requested by the
Administrative Agent, provide the Secured Parties with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
          (c) With respect to any new Subsidiary (other than a Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member or in
the event any Subsidiary that is not a Wholly Owned Subsidiary becomes a Wholly
Owned Subsidiary, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral



--------------------------------------------------------------------------------



TABLE OF CONTENTS



66

Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by any Group Member, (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock (if certificated), together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Secured Parties a perfected first priority security interest in
the Collateral described in the Guarantee and Collateral Agreement with respect
to such new Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit I, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
          (d) With respect to any new Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than by any Group Member that
is a Foreign Subsidiary), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any such Group Member (provided that in no event shall more than 65% of the
total outstanding Capital Stock of any such new Subsidiary be required to be so
pledged), (ii) using commercially reasonable efforts, deliver to the
Administrative Agent the certificates (if certificated) representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member or other
documentation satisfactory to the Administrative Agent, as the case may be, and
take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

          7.11. Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Secured Parties with respect to
the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or assets hereafter
acquired by the borrower or any Subsidiary which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Administrative
Agent or any Secured Party of any power, right, privilege or remedy pursuant to
this Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower



--------------------------------------------------------------------------------



TABLE OF CONTENTS



67

will execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lenders may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

SECTION 8. NEGATIVE COVENANTS
          The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or Agent hereunder, the Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:

          8.1. Financial Condition Covenants. (a) Consolidated Leverage Ratio.
Permit the Consolidated Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Borrower ending with any fiscal quarter set
forth below to exceed the ratio set forth below opposite such fiscal quarter:

          Consolidated Fiscal Quarter   Leverage Ratio March 31, 2007
June 30, 2007
September 30, 2007
December 31, 2007
March 31, 2008
June 30, 2008
September 30, 2008
December 31, 2008
March 31, 2009
June 30, 2009
September 30, 2009
December 31, 2009
March 31, 2010
June 30, 2010
September 30, 2010 and each fiscal quarter thereafter   5.00:1.00
5.00:1.00
5.00:1.00
5.00:1.00
4.75:1.00
4.75:1.00
4.50:1.00
4.50:1.00
4.25:1.00
4.25:1.00
4.00:1.00
4.00:1.00
3.75:1.00
3.75:1.00
3.50:1.00

          (b) Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

          Consolidated Interest Fiscal Quarter   Coverage Ratio March 31, 2007
June 30, 2007
September 30, 2007   2.25:1.00
2.25:1.00
2.25:1.00



--------------------------------------------------------------------------------



TABLE OF CONTENTS



68

          Consolidated Interest Fiscal Quarter   Coverage Ratio December 31,
2007
March 31, 2008
June 30, 2008
September 30, 2008
December 31, 2008
March 31, 2009
June 30, 2009
September 30, 2009
December 31, 2009
March 31, 2010 and each fiscal quarter thereafter   2.25:1.00
2.50:1.00
2.50:1.00
2.50:1.00
2.50:1.00
2.75:1.00
2.75:1.00
2.75:1.00
2.75:1.00
3.00:1.00


          8.2. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness or, in the case of any
Subsidiary, issue any preferred Capital Stock, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document;
     (b) Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any
Subsidiary Guarantor to the Borrower or any other Subsidiary, (iii) of any
Foreign Subsidiary to any other Foreign Subsidiary and (iv) subject to
Section 8.8(p), of any Foreign Subsidiary to the Borrower or any Subsidiary
Guarantor;
     (c) Guarantee Obligations incurred by the Borrower or any of its
Subsidiaries of obligations of the Borrower, any Subsidiary Guarantor or,
subject to Section 8.8(o), of any Foreign Subsidiary;
     (d) Indebtedness outstanding on the date hereof and listed on
Schedule 8.2(d) and any Permitted Refinancing Indebtedness in respect thereof;
     (e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 8.3(g) in an aggregate principal amount
not to exceed $20,000,000 at any one time outstanding;
     (f) Indebtedness of the Borrower in respect of the Senior Subordinated
Notes in an aggregate principal amount not to exceed $200,000,000 (minus the
aggregate principal amount of the Senior Subordinated Notes purchased in
connection with the Tender Offer or otherwise from time to time after the
consummation thereof in accordance with the provisions of Section 8.9) and
Guarantee Obligations of any Subsidiary in respect of such Indebtedness,
provided that such Guarantee Obligations are subordinated to the obligations of
such Subsidiary Guarantor under the Guarantee and Collateral Agreement to the
same extent as the obligations of the Borrower in respect of the Senior
Subordinated Notes are subordinated to the Obligations of the Borrower, together
with any Permitted Refinancing Indebtedness in respect thereof;
     (g) Hedge Agreements permitted under Section 8.12;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



69

     (h) Indebtedness of a Person or Indebtedness secured by assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Borrower or any of its Subsidiaries, in each case after
the Closing Date as the result of a Permitted Acquisition, provided that (i) the
aggregate principal amount of all such Indebtedness does not exceed $15,000,000
at any one time outstanding, (ii) such Indebtedness existed at the time such
Person became a Subsidiary or at the time such assets were acquired and, in each
case, was not created in anticipation thereof and (iii) such Indebtedness is not
guaranteed in any respect by the Borrower or any Subsidiary (other than by any
such Person that so becomes a Subsidiary and existing Subsidiaries of such
Person); and any Permitted Refinancing Indebtedness in respect thereof;
     (i) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
bankers acceptances, letters of credit, surety bonds or other similar
obligations arising in the ordinary course of business;
     (j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business;
     (k) the incurrence by the Borrower or any Subsidiary of contingent
obligations in respect of purchase price adjustments or indemnification
obligations set forth in agreements providing for the Permitted Acquisition or
disposition of any asset of the Borrower or such Subsidiary so long as all such
contingent obligations are discharged within 30 days of the date the amount
thereof becomes absolute or liquidated and the Permitted Acquisition or subject
disposition is otherwise permitted hereby;
     (l) Subordinated Indebtedness of the Borrower in an aggregate principal
amount not to exceed $150,000,000 at any one time outstanding, and Guarantee
Obligations of any Subsidiary Guarantor in respect of such Subordinated
Indebtedness (provided that such Guarantee Obligations are subordinated to the
obligations of such Subsidiary Guarantor under the Guarantee and Collateral
Agreement to the same extent as the obligations of the Borrower in respect of
such Subordinated Indebtedness are subordinated to the Obligations of the
Borrower), so long as (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (ii) immediately after giving effect
to the incurrence thereof, the Borrower is in pro forma compliance with the
financial covenants set forth in Section 8.1 as of the last day of the fiscal
quarter most recently ended for which financial statements have been delivered
pursuant to Section 7.1; and
     (m) additional Indebtedness of the Borrower or any of its Subsidiaries in
an aggregate principal amount (for the Borrower and all Subsidiaries) not to
exceed $25,000,000 at any one time outstanding.

          8.3. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:



--------------------------------------------------------------------------------



TABLE OF CONTENTS



70

     (a) Liens for taxes, assessments or governmental charges or claims not yet
due or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) Liens or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, performance
bonds, bid bonds, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
     (e) easements, rights-of-way, restrictions, zoning restrictions, covenants,
conditions, encroachments and minor defects or irregularities in title and other
similar encumbrances incurred in the ordinary course of business that do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;
     (f) Liens in existence on the date hereof listed on Schedule 8.3(f),
securing Indebtedness permitted by Section 8.2(d), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;
     (g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;
     (h) Liens created pursuant to the Security Documents;
     (i) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 8.2(h);
     (j) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (k) any attachment or judgment Lien not constituting an Event of Default;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



71

     (l) non-exclusive licenses of Intellectual Property granted by the Borrower
or any of its Subsidiaries in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of business;
     (m) bankers Lien’s and rights of set off arising by operation of law;
     (n) Subject to compliance with Sections 8.14 and 8.15, Liens that may be
deemed to exist by virtue of contractual provisions that restrict the ability of
the Borrower or any of its Subsidiaries from granting or permitting to exist
Liens on their respective assets;
     (o) Liens on cash relating to escrows established for an adjustment in
purchase price or liabilities or indemnities for asset sales, to the extent such
asset sales are permitted hereby and such Liens do not secure Funded Debt; and
     (p) Preferential arrangements that may be deemed to exist as a result of
the subordination of claims among the Borrower and its Subsidiaries.

          8.4. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:
     (a) any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (provided that
the Subsidiary Guarantor shall be the continuing or surviving corporation); and
any Foreign Subsidiary of the Borrower may be merged or consolidated with or
into any other Foreign Subsidiary of the Borrower;
     (b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation, dissolution or otherwise) to the Borrower or any
Subsidiary Guarantor;
     (c) any Subsidiary may merge with another Person to effect a transaction
permitted under Section 8.8;
     (d) transactions permitted under Section 8.5 shall be permitted; and
     (e) any Subsidiary that is not a Subsidiary Guarantor may be liquidated,
wound up or dissolved, provided that immediately thereafter all of the assets of
such Subsidiary are distributed to the holders of its Capital Stock on a pro
rata basis.

          8.5. Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
     (a) the Disposition of obsolete, worn out or surplus property in the
ordinary course of business;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



72

     (b) the sale of inventory in the ordinary course of business;
     (c) Dispositions permitted by Section 8.4(b);
     (d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
or any Wholly Owned Subsidiary Guarantor;
     (e) the sale or lease of equipment systems in the ordinary course of the
Borrower’s business;
     (f) sales of equipment removed from hotel rooms in the ordinary course of
business upon expiration of contract or renewals or upgrades thereof;
     (g) the non-exclusive licensing of Intellectual Property in the ordinary
course of business;
     (h) leases or subleases of property in the ordinary course of business
which do not interfere materially with the ordinary conduct of business of the
Borrower or its Subsidiaries;
     (i) the sale, discount or other compromise for less than the face value
thereof of notes or accounts receivable solely to settle disputes with the maker
or account debtor thereof;
     (j) Dispositions of Property from the Borrower to any Subsidiary Guarantor,
and from a Subsidiary to the Borrower or a Subsidiary Guarantor;
     (k) issuance and sale or disposition by any Subsidiary of its shares of
Capital Stock to directors or members of a governing body similar to a board of
directors in order to qualify such directors or members to serve as such under
applicable law;
     (l) the sale of the Capital Stock of THN and IMN, or the sale of all or
substantially all of the assets of IMN, in any such case, for the fair market
value thereof, as reasonably determined by the Borrower;
     (m) the sale of the vacant parcel of fee simple real property located
adjacent to the Mortgaged Property and described on Schedule 1.1 as ‘fee simple
property held for sale’; and
     (n) the Disposition of other property having a fair market value not to
exceed $20,000,000 in the aggregate in any fiscal year of the Borrower.

          8.6. Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof,



--------------------------------------------------------------------------------



TABLE OF CONTENTS



73

either directly or indirectly, whether in cash or property or in obligations of
the Borrower or any Subsidiary (collectively, “Restricted Payments”), except
that:
     (a) any Subsidiary may make Restricted Payments to the holders of its
Capital Stock on a pro rata basis;
     (b) the Borrower may make additional Restricted Payments in an aggregate
amount up to the then Available ECF Amount (less any portion thereof theretofore
utilized pursuant to Section 8.7(b) or 8.8(h)) plus $15,000,000, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom;
     (c) the Borrower may repurchase, redeem or otherwise acquire or retire for
value any Capital Stock of the Borrower or its Subsidiaries held by employees,
consultants or directors of the Borrower or any of its Subsidiaries pursuant to
any employee equity subscription agreement, stock option agreement or stock
ownership arrangement; provided, that (i) the aggregate price paid for all such
repurchased, redeemed, acquired or retired Capital Stock shall not exceed
$2,000,000 in any twelve-month period plus the aggregate cash proceeds received
by the Borrower during such twelve-month period from any reissuance of Capital
Stock of the Borrower and its Subsidiaries to employees, consultants or
directors of the Borrower or its Subsidiaries and (ii) no Event of Default shall
have occurred and be continuing or would result therefrom; provided, further,
that this clause shall not prohibit any transaction within 60 days of the making
of any binding commitment in respect of any such transaction if at said date of
commitment no Event of Default shall have then occurred and be continuing or
would result therefrom;
     (d) the foregoing shall not prohibit the repurchase, redemption or other
acquisition or retirement of Capital Stock deemed to occur upon the exercise or
exchange of stock options, warrants or other similar rights to the extent such
Capital Stock represents a portion of the exercise or exchange price of those
stock options, and the repurchase, redemption or other acquisition or retirement
of Capital Stock made in lieu of withholding taxes resulting from the exercise
or exchange of stock options, warrants or other similar rights or from the
vesting of restricted stock, restricted stock units or similar rights;
     (e) the Borrower or any of its Subsidiaries may subscribe for the purchase
of the Capital Stock of a Person newly organized by the Borrower or one of such
Subsidiaries, so long as immediately after giving effect to any such purchase,
such Person is a Wholly Owned Subsidiary Guarantor hereunder; and
     (f) the Borrower or any of its Subsidiaries may purchase the Capital Stock
of THN and IMN held by the holders of such Capital Stock that are not Loan
Parties for the fair market value thereof so long as (i) after giving effect
thereto THN or IMN, as the case may be, would become a Wholly Owned Subsidiary
and (ii) no Default or Event of Default has occurred and is continuing or would
result therefrom.

          8.7. Capital Expenditures. Make or commit to make any Capital
Expenditure, except:



--------------------------------------------------------------------------------



TABLE OF CONTENTS



74

     (a) Capital Expenditures of the Borrower and its Subsidiaries in the
ordinary course of business not exceeding (A) $120,000,000 in the fiscal year
ended December 31, 2007, (B) $110,000,000 in the fiscal years ended December 31,
2008 and December 31, 2009 and (C) $100,000,000 in the fiscal year ended
December 31, 2010 and each fiscal year thereafter; provided, that (i) up to 50%
of any such amount referred to above, if not so expended in the fiscal year for
which it is permitted, may be carried over for expenditure in the next
succeeding fiscal year and (ii) Capital Expenditures made pursuant to this
clause (a) during any fiscal year shall be deemed made, first, in respect of
amounts permitted for such fiscal year as provided above and, second, in respect
of amounts carried over from the prior fiscal year pursuant to subclause
(i) above; and
     (b) Capital Expenditures in an aggregate amount up to the then Available
ECF Amount (less any portion thereof theretofore utilized pursuant to
Section 8.6(b) or 8.8(h)), so long as no Default or Event of Default has
occurred and is continuing or would result therefrom; provided, that Capital
Expenditures made pursuant to this Section 8.7 during any fiscal year shall be
deemed made, first, pursuant to clause (a) above and second, pursuant to this
clause (b).

          8.8. Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
     (a) extensions of trade credit and endorsements of negotiable instruments
and other negotiable documents, in each case in the ordinary course of business;
     (b) Investments in Cash Equivalents;
     (c) Guarantee Obligations permitted by Section 8.2;
     (d) loans and advances to employees of any Group Member of the Borrower in
the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for all Group Members not to exceed
$5,000,000 at any one time outstanding;
     (e) the Designated Acquisition;
     (f) intercompany Investments by any Group Member in the Borrower or any
Person that, prior to such Investment, is a Subsidiary Guarantor;
     (g) obligations of one or more directors, officers or other employees of
the Borrower or any Subsidiary in connection with such directors’, officers’ or
employees’ acquisition of shares of the Borrower’s common stock, so long as no
cash is actually advanced by the Borrower or any of its Subsidiaries to such
directors, officers or employees in connection with the acquisition of any such
obligations;
     (h) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount up to the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



75

then Available ECF Amount (less any portion thereof theretofore utilized
pursuant to Section 8.6(b) or 8.7(b)), so long as no Default or Event of Default
has occurred and is continuing or would result therefrom;
     (i) Permitted Acquisitions;
     (j) Restricted Payments to the extent permitted by Section 8.6;
     (k) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in THN in an
aggregate amount (valued at cost) not to exceed $10,000,000 during the term of
this Agreement;
     (l) promissory notes and other non-cash consideration received by the
Borrower and its Subsidiaries pursuant to Dispositions permitted by Section 8.5;
     (m) Investments received in compromise or settlement of claims against any
other Person arising in the ordinary course of business, including pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of any Person;
     (n) Investments related to Hedge Agreements permitted by this Agreement;
     (o) any purchase of Senior Subordinated Notes (or the defeasance thereof),
but only to the extent permitted by Section 8.9; and
     (p) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $25,000,000 during the term of this
Agreement.

          8.9. Optional Payments and Modifications of Certain Debt Instruments
(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to the Senior Subordinated Notes, any Permitted
Refinancing Indebtedness in respect thereof or any other Subordinated
Indebtedness; provided, however, that the Borrower may make an optional or
voluntary payment, prepayment, repurchase or redemption in respect of, or
otherwise optionally or voluntarily defease or segregate funds with respect to,
the Senior Subordinated Notes so long as either (i) such transaction is
consummated pursuant to the Tender Offer Documents as in effect on the Closing
Date (or after giving effect to such amendments thereto as are not materially
adverse to the interests of the Lenders) or (ii) such transaction is consummated
after the expiry of the Tender Offer and the receipt by the Borrower of the
proceeds of the Tender Offer Term Loans, (b) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of the Senior Subordinated Notes or any agreement or
instrument governing any Subordinated Indebtedness or any Permitted Refinancing
Indebtedness in respect of the Senior Subordinated Notes (other than any such
amendment, modification, waiver or other change relating to the Senior
Subordinated Notes or any Permitted Refinancing Indebtedness in respect thereof
that either (i) is effected pursuant to the Tender Offer Documents as in effect
on the Closing Date (or after giving effect to such amendments thereto as are
not materially adverse to the interests of the Lenders) or (ii) (A) would extend
the maturity or reduce the amount of any payment of principal thereof or reduce



--------------------------------------------------------------------------------



TABLE OF CONTENTS



76

the rate or extend any date for payment of interest thereon or eliminate
covenants governing the terms thereof and (B) does not involve the payment of a
consent fee), or (c) designate any Indebtedness (other than obligations of the
Loan Parties under to the Loan Documents) as “Designated Senior Debt” (or any
other defined term having a similar purpose) for the purposes of the Senior
Subordinated Note Indenture, any agreement or instrument governing any Permitted
Refinancing Indebtedness in respect of the Senior Subordinated Notes or any
agreement or instrument governing any other Subordinated Indebtedness (and the
Obligations of the Loan Parties under the Loan Documents shall be so
designated).

          8.10. Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Wholly Owned Subsidiary Guarantor)
unless such transaction is (a) otherwise permitted under this Agreement, (b) in
the ordinary course of business of the relevant Group Member, and (c) upon fair
and reasonable terms no less favorable to the relevant Group Member, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate; provided, that the foregoing restriction shall not prohibit
(i) payment of reasonable fees to directors of the Borrower and its
Subsidiaries, (ii) the transactions contemplated by the Designated Acquisition,
(iii) any employment agreement, employee benefit plan, agreement or plan
relating to director, employee or officer compensation, officer or director
indemnification agreement or any similar arrangement entered into by the
Borrower or any of its Subsidiaries existing on the Closing Date, or entered
into thereafter in the ordinary course of business and approved by the Board of
Directors and stockholders (if necessary) of the Borrower and (iv) any Permitted
Investments and Restricted Payments that do not violate the provisions of this
Agreement.

          8.11. Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member,
provided, however, that, the Borrower may enter into sales and leases of systems
in the ordinary course of the Borrower’s business.

          8.12. Hedge Agreements. Enter into any Hedge Agreement, except
(a) Hedge Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Capital Stock or the Senior Subordinated Notes), (b) Hedge Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary and (c) Hedge Agreements required by Section 7.9.

          8.13. Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.

          8.14. Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits, limits or imposes any condition upon the
ability of any Group Member to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues,



--------------------------------------------------------------------------------



TABLE OF CONTENTS



77

whether now owned or hereafter acquired or to secure its obligations under the
Loan Documents or any refinancing thereof other than (a) this Agreement and the
other Loan Documents and (b) any agreements governing any purchase money Liens
or Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby).

          8.15. Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary. The foregoing shall not apply to: (i) restrictions currently set
forth in the Senior Subordinated Note Indenture, until such time as the Senior
Subordinated Notes are repurchased in accordance with the Tender Offer Documents
or as permitted by Section 8.9, and, if no Senior Subordinated Notes are so
repurchased or if all the Senior Subordinated Notes are not repurchased, any
similar restrictions in any Permitted Refinancing Indebtedness in respect
thereof, (ii) any agreement or instrument binding upon a Person acquired in
connection with an acquisition permitted hereby as such agreement or instrument
is in effect at the time of such acquisition (except to the extent such
agreement or instrument was entered into in connection with or in contemplation
of such acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired, and (iii) customary
anti-assignment, subletting and transfer provisions in leases and licenses and
other contracts entered into in the ordinary course of business.

          8.16. Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are similar,
related, incidental or ancillary thereto or that constitute a reasonable
extension or expansion thereof, except to such extent as would not be material
to the Borrower and its Subsidiaries taken as a whole.

          8.17. Amendments to Acquisition Documents. Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
the Acquisition Documentation, provided, that, following the Closing Date, the
Borrower may amend, supplement or otherwise modify the terms and conditions of
the indemnities and licenses furnished to the Borrower or any of its
Subsidiaries pursuant to the Acquisition Documentation so long as after giving
effect thereto such indemnities or licenses shall not be materially less
favorable to the interests of the Loan Parties or the Lenders with respect
thereto.

SECTION 9. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:



--------------------------------------------------------------------------------



TABLE OF CONTENTS



78

     (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c) (i) any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 7.4(a) (with respect to
the Borrower only), Section 7.7(a) or Section 8 of this Agreement or
Sections 5.5 and 5.7(b) of the Guarantee and Collateral Agreement or (ii) an
“Event of Default” under and as defined in any Mortgage shall have occurred and
be continuing; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
     (e) any Group Member (i) defaults in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation or Hedge Agreement, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) defaults in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) defaults in the observance
or performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $15,000,000; or
     (f) (i) any Group Member (other than an Immaterial Subsidiary) shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or



--------------------------------------------------------------------------------



TABLE OF CONTENTS



79

relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Group
Member (other than an Immaterial Subsidiary) shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against any Group
Member (other than an Immaterial Subsidiary) any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) any
Group Member (other than an Immaterial Subsidiary) shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i) or (ii) above; or (iv) any Group Member
(other than an Immaterial Subsidiary) shall generally not, or shall be unable
to, or shall admit in writing its inability to, pay its debts as they become
due; or
     (g) (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $15,000,000 or more, or any warrant of attachment, execution, distraint or
similar process against all or any substantial part of the assets of any Group
Member (other than an Immaterial Subsidiary) is issued and all such judgments,
decrees or warrants shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or
     (i) any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or



--------------------------------------------------------------------------------



TABLE OF CONTENTS



80

     (j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
     (k) (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 40% of the
outstanding common stock of the Borrower; (ii) the board of directors of the
Borrower shall cease to consist of a majority of Continuing Directors; or
(iii) a Specified Change of Control shall occur;
     (l) any Subordinated Indebtedness or the guarantees thereof shall cease,
for any reason, to be validly subordinated to the Borrower Credit Agreement
Obligations or the obligations of the Subsidiary Guarantors under the Guarantee
and Collateral Agreement in respect thereof, as the case may be, as provided in
the agreements or instruments governing the Subordinated Indebtedness, or any
Loan Party, any Affiliate of any Loan Party, the trustee in respect of any
Subordinated Indebtedness or the holders of at least 25% in aggregate principal
amount of any tranche of Subordinated Indebtedness shall so assert; or
     (m) the Senior Subordinated Notes or the guarantees thereof shall cease,
for any reason, to be validly subordinated to the Borrower Credit Agreement
Obligations or the obligations of the Subsidiary Guarantors under the Guarantee
and Collateral Agreement in respect thereof, as the case may be, as provided in
the Senior Subordinated Note Indenture, or any Loan Party, any Affiliate of any
Loan Party, the trustee in respect of the Senior Subordinated Notes or the
holders of at least 25% in aggregate principal amount of the Senior Subordinated
Notes shall so assert;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration



--------------------------------------------------------------------------------



TABLE OF CONTENTS



81

pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents and any Specified
Hedge Agreements. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents and any Specified Hedge Agreements shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

SECTION 10. THE AGENTS

          10.1. Appointment. Each Lender (and, if applicable, each other Secured
Party) hereby irrevocably designates and appoints each Agent as the agent of
such Lender (and, if applicable, each other Secured Party) under this Agreement
and the other Loan Documents, and each such Lender (and, if applicable, each
other Secured Party) irrevocably authorizes such Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender or
other Secured Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Agent.

          10.2. Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

          10.3. Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders or any other Secured
Party for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents



--------------------------------------------------------------------------------



TABLE OF CONTENTS



82

under or in connection with, this Agreement or any other Loan Document or any
Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Loan Party.

          10.4. Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans and all other Secured Parties.

          10.5. Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Secured Parties.

          10.6. Non-Reliance on Agents and Other Lenders. Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that neither the
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
other Secured Party.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



83

Each Lender (and, if applicable, each other Secured Party) represents to the
Agents that it has, independently and without reliance upon any Agent or any
other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement or
any Specified Hedge Agreement. Each Lender (and, if applicable, each other
Secured Party) also represents that it will, independently and without reliance
upon any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents or any Specified Hedge
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

          10.7. Indemnification. The Lenders agree to indemnify each Agent in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents, any Specified
Hedge Agreement or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct; provided, further that any
indemnification of the Issuing Lender or Swingline Lender required hereunder
shall be limited to Revolving Lenders only. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

          10.8. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and



--------------------------------------------------------------------------------



TABLE OF CONTENTS



84

may exercise the same as though it were not an Agent, and the terms “Lender”,
“Lenders”, “Secured Party” and “Secured Parties” shall include each Agent in its
individual capacity.

          10.9. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent, which successor agent shall
(unless an Event of Default under Section 9(a) or Section 9(f) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. The Syndication Agent may, at any time, by notice
to the Lenders and the Administrative Agent, resign as Syndication Agent
hereunder, whereupon the duties, rights, obligations and responsibilities of the
Syndication Agent hereunder shall automatically be assumed by, and inure to the
benefit of, the Administrative Agent, without any further act by the Syndication
Agent, the Administrative Agent or any Lender. After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.

          10.10. Agents Generally. Except as expressly set forth herein, no
Agent shall have any duties or responsibilities hereunder in its capacity as
such.

          10.11. The Lead Arrangers. The Lead Arrangers, in their capacities as
such, shall have no duties or responsibilities, and shall incur no liability,
under this Agreement and other Loan Documents.

SECTION 11. MISCELLANEOUS

          11.1. Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required



--------------------------------------------------------------------------------



TABLE OF CONTENTS



85

Lenders or the Administrative Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) reduce or forgive the principal amount or extend the final scheduled
date of maturity of any Loan, extend the scheduled date of any amortization
payment in respect of any Term Loan, reduce the stated rate of any interest or
fee payable hereunder (except (x) in connection with the waiver of applicability
of any post-default increase in interest rates, which waiver shall be effective
with the consent of the Majority Facility Lenders of each adversely affected
Facility) and (y) that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby; (ii) eliminate or reduce the
voting rights of any Lender under this Section 11.1 without the written consent
of such Lender; (iii) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral (except as provided in
Section 11.14(b)) or release any Subsidiary Guarantor from its obligations under
the Guarantee and Collateral Agreement (other than a Subsidiary Guarantor that
is an Immaterial Subsidiary and except as provided in Section 11.14(a)), or
amend, modify or waive the definition of “Qualified Counterparty,” “Hedge
Agreement,” or “Specified Hedge Agreement,” in each case without the written
consent of all Lenders; (iv) amend, modify or waive any condition precedent to
any extension of credit under the Revolving Facility set forth in Section 6.2
(including in connection with any waiver of an existing Default or Event of
Default) without the written consent of the Majority Facility Lenders with
respect to the Revolving Facility; (v) amend, modify or waive any condition
precedent to the Tender Offer Term Lenders’ obligation to make Tender Offer Term
Loans set forth in Section 6.2 or 6.3 (including in connection with any waiver
of an existing Default or Event of Default) without the written consent of the
Lenders holding a majority in interest of the Tender Offer Term Commitments;
(vi) amend, modify or waive any provision of Section 4.8 without the written
consent of the Majority Facility Lenders in respect of each Facility adversely
affected thereby; (vii) reduce the amount of Net Cash Proceeds or Excess Cash
Flow required to be applied to prepay Loans under this Agreement without the
written consent of the Majority Facility Lenders with respect to each Facility;
(viii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; (ix) amend, modify or waive any provision of Section 10
without the written consent of each Agent adversely affected thereby; (x) amend,
modify or waive any provision of Section 3.3 or 3.4 without the written consent
of the Swingline Lender; (xi) amend, modify or waive any provision of Sections
3.7 to 3.14 without the written consent of the Issuing Lender; (xii) amend,
modify or waive (A) any Loan Document so as to alter the ratable treatment of
the Borrower Hedge Agreement Obligations and the Borrower Credit Agreement Ob
ligations or (B) the definition of “Qualified Counterparty,” “Specified Hedge
Agreement,” “Obligations,” “Borrower Obligations,” or “Borrower Hedge Agreement
Obligations,” in each case in a manner adverse to any Qualified Counterparty
with Obligations then outstanding without the written consent of any such
Qualified Counterparty; (xiii) amend, modify or waive any provision of
Section 11.6 in a manner that further restricts assignments thereunder without
the written consent of each Lender



--------------------------------------------------------------------------------



TABLE OF CONTENTS



86

adversely affected thereby; or (xiv) amend, modify or waive any provision of
this Agreement or any other Loan Document in a manner that by its terms
disproportionately affects the rights in respect of payments due to the Lenders
holding, or Collateral securing, Loans or other Obligations under one Facility
differently than those Lenders holding Loans or other Obligations under another
Facility, without the written consent of the Lenders holding a majority in
interest of the adversely affected Facility. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Agents shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
          Notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended (or amended and restated) with the written consent of
the Required Lenders (provided that the consent of the Required Lenders shall
not be required to make any changes necessary or appropriate in the opinion of
the Administrative Agent to effect the provisions of Section 4.16), the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof, (b) to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders and Majority Facility Lenders and
(c) as may be necessary or appropriate in the opinion of the Administrative
Agent to effect the provisions of Section 4.16.
          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans (“Refinanced Term Loans”)
with a replacement term loan tranche hereunder (“Replacement Term Loans”),
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Refinanced Term Loans, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.
          If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (including all Lenders under a
single Facility), the consent of the Required Lenders (or Majority Facility
Lenders, as the case may be) is obtained, but the consent of other Lenders whose
consent is required is not obtained (any such



--------------------------------------------------------------------------------



TABLE OF CONTENTS



87

Lender whose consent is not obtained being referred to as a “Non-Consenting
Lender”), then, so long as the Administrative Agent is not a Non-Consenting
Lender, the Administrative Agent or a Person reasonably acceptable to the
Administrative Agent shall have the right to purchase from such Non-Consenting
Lenders, and such Non-Consenting Lenders agree that they shall, upon the
Administrative Agent’s request, sell and assign to the Administrative Agent or
such Person, all of the Term Loans and Revolving Commitments of such
Non-Consenting Lenders for an amount equal to the principal balance of all such
Term Loans and any outstanding Revolving Loans held by such Non-Consenting
Lenders and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment and Assumption. In addition to the foregoing, the Borrower may
replace any Non-Consenting Lender pursuant to Section 4.13. Any sale and
assignment consummated in accordance with the provisions of this paragraph shall
be at the sole cost and expense of the Borrower (including all breakage costs
required to be paid pursuant to Section 4.11 hereof and any processing or
recordation fee required to be paid pursuant to Section 11.6(b) hereof).

          11.2. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the Agents, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

         
 
  The Borrower:   LodgeNet Entertainment Corporation
 
      3900 West Innovation Street
 
      Sioux Falls, South Dakota 57101
 
      Attention: Chief Financial Officer
 
      Telecopy: (605) 988-1715
 
      Telephone: (605) 988-1000
 
       
 
  with a copy to:   Leonard, Street and Deinard PA
 
      Suite 2300
 
      150 South 5th Street
 
      Minneapolis, MN 55402
 
      Attention: Mark Weitz, Esq.
 
      Telecopy: (612) 335-1657
 
      Telephone: (612) 335-1500
 
       
 
  The Administrative Agent:   Bear Stearns Corporate Lending Inc.
 
      383 Madison Avenue
 
      New York, NY 10179
 
      Attention: Bryan Carter
 
      Telecopy: (212) 272-9184
 
      Telephone: (212) 272-0219



--------------------------------------------------------------------------------



TABLE OF CONTENTS



88

         
 
  with a copy to:   Gibson, Dunn & Crutcher LLP
 
      2029 Century Park East
 
      Los Angeles, California 90067
 
      Attention: Brian D. Kilb, Esq.
 
      Telecopy: (310) 551-8741
 
      Telephone: (310) 552-8500

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

          11.3. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

          11.4. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

          11.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each Agent for all its out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to such
Agent and filing and recording fees and expenses, with statements with respect
to the foregoing to be submitted to the Borrower prior to the Closing Date (in
the case of amounts to be paid on the Closing Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as such Agent shall
deem appropriate, (b) to pay or reimburse each Lender and Agent for all its
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of one outside counsel to the
Administrative Agent (including the allocated fees and expenses of in-house
counsel to each Lender and of each Agent), (c) to pay, indemnify, and hold each
Lender and Agent harmless from, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any delay in



--------------------------------------------------------------------------------



TABLE OF CONTENTS



89

paying, stamp, excise and other taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and Agent and their respective
officers, directors, employees, affiliates, agents, trustees, advisors and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents (regardless of
whether any Loan Party is or is not a party to any such actions or suits) and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 11.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this
Section 11.5 shall be submitted to the Chief Financial Officer of the Borrower
(Telephone No. (605) 988-1000) (Telecopy No. (605) 988-1715), at the address of
the Borrower set forth in Section 11.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

          11.6. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:



--------------------------------------------------------------------------------



TABLE OF CONTENTS



90

     (A) the Borrower, provided that no consent of the Borrower shall be
required for an (x) assignment to a Lender, an Affiliate of a Lender, an
Approved Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person, (y) any assignment by the Administrative Agent (or
its Affiliates) or (z) any assignment of Term Loans; and
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for (x) an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, except in the case of an assignment
of a Revolving Commitment to an Assignee that does not already have a Revolving
Commitment, (y) any assignment by the Administrative Agent (or its Affiliates)
or (z) any assignment of Term Loans; and
     (C) in the case of any assignment of a Revolving Commitment, the Issuing
Lender and the Swingline Lender.
          (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of an assignment of Term Loans or a Tender Offer
Term Commitment, $1,000,000) unless each of the Borrower and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Borrower shall
be required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;
     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in connection with simultaneous assignments to two or more Approved Funds;
provided, further, that in connection with the initial assignments effected in
connection with the primary syndication by the Lenders party to this Agreement
on the date hereof, no processing and recordation fee shall be payable by such
Lenders;
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and
     (D) in the case of an assignment to a related CLO (as defined below), the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents, provided that the Assignment and Assumption between such Lender



--------------------------------------------------------------------------------



TABLE OF CONTENTS



91

and such CLO may provide that such Lender will not, without the consent of such
CLO, agree to any amendment, modification or waiver that (1) requires the
consent of each Lender directly affected thereby pursuant to the proviso to the
second sentence of Section 11.1 and (2) directly affects such CLO.
          For the purposes of this Section 11.6, the terms “Approved Fund” and
“CLO” have the following meanings:
          “Approved Fund” means (a) a CLO and (b) with respect to any Lender
that is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
          “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course and is
administered, advised or managed by a Lender or an Affiliate of such Lender or
an entity or an Affiliate of an entity that administers, advises or manages such
Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 4.9, 4.10, 4.11 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section (if required to be paid) and any written consent to



--------------------------------------------------------------------------------



TABLE OF CONTENTS



92

such assignment required by paragraph (b) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.9, 4.10 and 4.11 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 11.7(a) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 4.9 or 4.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 4.10 unless such Participant
complies with Section 4.10(d).
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in



--------------------------------------------------------------------------------



TABLE OF CONTENTS



93

Section 11.6(b). Each of the Borrower, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.

          11.7. Adjustments; Set-off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefited
Lender”) shall receive any payment of all or part of the Obligations owing to
it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 9(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

          11.8. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

          11.9. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such



--------------------------------------------------------------------------------



TABLE OF CONTENTS



94

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

          11.10. Integration. This Agreement, the other Loan Documents and the
amended and restated letter agreement dated as of December 6, 2006 among the
Borrower, the Administrative Agent, the Lead Arrangers and Credit Suisse
represent the entire agreement of the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein, in the
other Loan Documents or such letter agreement.

          11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

          11.12. Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

          11.13. Acknowledgments. The Borrower hereby acknowledges that:



--------------------------------------------------------------------------------



TABLE OF CONTENTS



95

     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

          11.14. Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Secured Party
(without requirement of notice to or consent of any Secured Party except as
expressly required by Section 11.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 11.1
or (ii) under the circumstances described in paragraph (b) below.
          (b) At such time as (i) the Loans, the Reimbursement Obligations and
the other Obligations (other than Unasserted Contingent Obligations and
obligations (other than Unasserted Contingent Obligations) under or in respect
of Hedge Agreements) shall have been paid in full (or cash collateralized in a
manner satisfactory to the Administrative Agent), (ii) the Commitments have been
terminated and no Letters of Credit shall be outstanding and (iii) the net
termination liability under or in respect of, and other amounts due and payable
under, Specified Hedge Agreements at such time shall have been paid or secured
in the manner provided in such Specified Hedge Agreements or by a collateral
arrangement satisfactory to the relevant Qualified Counterparties in their sole
discretion, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

          11.15. Confidentiality. Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender or any
Lender Affiliate, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee, to any pledgee referred
to in Section 11.6(d) or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested



--------------------------------------------------------------------------------



TABLE OF CONTENTS



96

or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document.

          11.16. WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

          11.17. USA PATRIOT ACT. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

          11.18. Delivery of Addenda. Each initial Lender shall become a party
to this Agreement by delivering to the Administrative Agent an Addendum duly
executed by such Lender.
[Signature Page Follows]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            LODGENET ENTERTAINMENT CORPORATION
      By:   /s/ Gary H. Ritondaro         Name:   Gary H. Ritondaro       
Title:   CFO        BEAR, STEARNS & CO. INC., as Joint
Lead Arranger and Joint Bookrunner
      By:   /s/ Victor Bulzacchelli         Name:   Victor Bulzacchelli       
Title:   Senior Managing Director        BEAR STEARNS CORPORATE LENDING
INC., as Administrative Agent and as a
Lender
      By:   /s/ Victor Bulzacchelli         Name:   Victor Bulzacchelli       
Title:   Vice President        CREDIT SUISSE SECURITIES (USA)
LLC, as Joint Lead Arranger, Joint
Bookrunner and Syndication Agent
      By:   /s/ David Miller         Name:   David Miller        Title:  
Managing Director        CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as a Lender
      By:   /s/ Thomas Cantello         Name:   Thomas Cantello        Title:  
Director              By:   /s/ Shaheen Malik         Name:   Shaheen Malik     
  Title:   Associate     

LodgeNet Entertainment Corporation
Credit Agreement



--------------------------------------------------------------------------------



TABLE OF CONTENTS



2

            U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent and as a Lender
      By:   /s/ Susan Kreutz         Name:   Susan Kreutz        Title:  
Assistant Vice President     

LodgeNet Entertainment Corporation
Credit Agreement



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Annex A
PRICING GRID FOR REVOLVING LOANS, SWINGLINE LOANS
AND COMMITMENT FEES

                  Applicable Margin   Applicable Margin     Pricing Level   for
Eurodollar Loans   for Base Rate Loans   Commitment Fee Rate              
I
  2.25%   1.25%   0.50%
II
  2.00%   1.00%   0.50%
III
  1.75%   0.75%   0.50%
IV
  1.50%   0.50%   0.375%

The Applicable Margin for Revolving Loans and Swingline Loans and the Commitment
Fee Rate shall be adjusted based on changes in the Consolidated Leverage Ratio,
with such adjustments to become effective on the date (the “Adjustment Date”)
that is three Business Days after the date on which the relevant financial
statements are delivered to the Lenders pursuant to Section 7.1 and to remain in
effect until the next adjustment to be effected pursuant to this paragraph. If
any financial statements referred to above are not delivered within the time
periods specified in Section 7.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the Pricing Grid shall apply. On each
Adjustment Date, the Applicable Margin for Revolving Loans and Swingline Loans
and the Commitment Fee Rate shall be adjusted to be equal to the Applicable
Margins and Commitment Fee Rate opposite the Pricing Level determined to exist
on such Adjustment Date from the financial statements relating to such
Adjustment Date. The foregoing notwithstanding, at any time a Default or Event
of Default has occurred and is continuing, the Applicable Margin for Revolving
Loans and Swingline Loans and the Commitment Fee Rate shall be determined by
reference to Pricing Level 1.
          As used herein, the following rules shall govern the determination of
Pricing Levels on each Adjustment Date:
          “Pricing Level I” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is greater than or equal to
3.50 to 1.00.
          “Pricing Level II” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than 3.50 to 1.00
but greater than or equal to 3.00 to 1.00.
          “Pricing Level III” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than 3.00 to 1.00
but greater than or equal to 2.50 to 1.00.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          “Pricing Level IV” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than 2.50 to 1.00.

A-2